Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 1 of 88




          Sexual Misconduct Policy




                            2017-2018
     Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 2 of 88




                                            Sexual Misconduct Policy
I.    Institutional Values and Community Expectations and Notice of Non-
      Discrimination ....................................................................................................................5
           Campus Sexual Misconduct Bill of Rights ............................................................................ 6
           1. Complainant........................................................................................................................ 6
           2. Respondent .......................................................................................................................... 7
           3. Both Parties ........................................................................................................................ 7
      Scope of Policy ....................................................................................................................8
           Persons Covered ........................................................................................................................ 8
           Locations Covered ..................................................................................................................... 8
      Applicable Procedures Under This Policy .......................................................................9
           When the Respondent is a Student ............................................................................................ 9
           When the Respondent is a Faculty Member ............................................................................ 10
           When the Respondent is a Staff Member/Employee of the College ....................................... 10
           When the Respondent is Both a Student and Employee ......................................................... 10
           When the Respondent is a Third Party .................................................................................... 10
      Prohibited Conduct and Definitions ..............................................................................10
           Sex or Gender-Based Discrimination ...................................................................................... 10
           Sexual or Gender-Based Harassment ...................................................................................... 11
           Sexual Misconduct .................................................................................................................. 13
           1. Sexual Assault ................................................................................................................... 14
           2. Non-Consensual Sexual Contact....................................................................................... 14
           3. Sexual Exploitation ........................................................................................................... 14
           4. Stalking ............................................................................................................................. 15
           Intimate Partner Violence ........................................................................................................ 16
           Key Terms: Affirmative Consent, Force, Intimidation, Coercion, Incapacitation .................. 16
           1. Affirmative Consent .......................................................................................................... 16
           2. Force ................................................................................................................................. 17
           3. Intimidation ....................................................................................................................... 17
           4. Coercion............................................................................................................................ 17
           5. Incapacitation ................................................................................................................... 18
           Proscribed Relationships by Persons in Authority .................................................................. 19
           Retaliation ............................................................................................................................... 20
      Confidentiality and Privacy ............................................................................................20
           Privacy ..................................................................................................................................... 20
           Confidentiality ......................................................................................................................... 21
      Title IX Coordinator ........................................................................................................21
           Deputy Title IX Coordinator – Athletics ................................................................................. 23
      Resources, Reporting, and Responsible Employees......................................................24
           Confidential Resources ........................................................................................................... 25
           Confidential Medical Resources ............................................................................................ 25


                                                                       1
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 3 of 88



     Additional Campus Resources ................................................................................................ 26
     Emergency Reporting Options ................................................................................................ 26
     Campus Reporting Options/Responsible Employees .............................................................. 27
     Anonymous Reporting ............................................................................................................ 28
     Reporting to External Agencies............................................................................................... 28
     Other Reporting Considerations .............................................................................................. 29
     1. Timeliness and Location of Incident ................................................................................. 29
     2. Amnesty for Alcohol or Other Drug Use for Students ...................................................... 29
     3. False Reports .................................................................................................................... 29
     4. Take Back the Night and Other Public Awareness Events ................................................ 30
 Timely Warning, Coordination with Law Enforcement, Initial Title IX Assessment,
 and Requests for Confidentiality ....................................................................................30
     Timely Warning ...................................................................................................................... 30
     Coordination with Law Enforcement ...................................................................................... 30
     Initial Title IX Assessment ...................................................................................................... 31
     Interim Suspension - Students ................................................................................................. 33
     Request for Confidentiality ..................................................................................................... 33
 Interim Measures, Remedies, and Accommodations .................................................34
     Range of Measures .................................................................................................................. 34
     No Contact Order .................................................................................................................... 35
 Training and Prevention Programming ........................................................................36
 Appendix A: Resolution of a Complaint Against a Student ........................................38
     Informal Resolution ................................................................................................................ 38
     Sexual Misconduct Adjudication Process ............................................................................... 39
     1. Initiating the Disciplinary Process ................................................................................... 39
          a.    Complainant Initiated Process .................................................................................................39
          b.    Timing of Complaints .............................................................................................................. 40
          c.    Complaint Form ....................................................................................................................... 40
          d.    Complainant’s Statement ......................................................................................................... 40
          e.    Limited Disclosure/ Non-Retaliation Acknowledgment ........................................................... 41
          f.    No Contact Order ..................................................................................................................... 42
          g.    Administrative Complaints ...................................................................................................... 42
     2. Responding To a Disciplinary Complaint......................................................................... 43
          a.    Initial Notification Meeting ..................................................................................................... 43
          b.    Limited Disclosure/Non-Retaliation Acknowledgement ......................................................... 43
          c.    Duty to Cooperate .................................................................................................................... 44
          d.    Complaint Form ....................................................................................................................... 44
          e.    No Contact Order ..................................................................................................................... 44
          f.    Options ..................................................................................................................................... 45
                (1) Pre-Fact Finding Investigation Resolution of Complaint/Acceptance of Allegations ...... 45
                (2) Respondent’s Statement .................................................................................................... 45
     3. Fact Finding Investigation................................................................................................ 46
          a.    Document Review .................................................................................................................... 47
          b.    Party Interviews ....................................................................................................................... 47



                                                                    2
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 4 of 88



          c.    Witness Interviews ................................................................................................................... 47
          d.    Expert Witnesses ...................................................................................................................... 48
          e.    Admissibility of Evidence ........................................................................................................ 48
                (1) Sexual History ................................................................................................................... 48
                (2) Medical and Counseling Records ..................................................................................... 48
    4. Investigative Report .......................................................................................................... 49
    5. Document Review ............................................................................................................. 50
          a.    Options ..................................................................................................................................... 50
                (1) Respondent May Accept Responsibility ............................................................................ 50
                (2) Respondent May Not Accept Responsibility...................................................................... 51
                (3) Complainant May Withdraw Complaint ........................................................................... 51
    6. Notice of Charges ............................................................................................................. 51
    7. Notice of Adjudication ...................................................................................................... 51
    8. Panel Adjudication/Decision ............................................................................................ 51
          a.    Advisors ................................................................................................................................... 53
          b.    Prior Sexual History ................................................................................................................. 54
          c.    Request to Reschedule Panel Meeting ..................................................................................... 54
          d.    Consolidation of Adjudication Proceedings ............................................................................. 54
          e.    Attendance at Adjudication Panel Meeting .............................................................................. 54
          f.    Participants in Adjudication Panel Procedures ......................................................................... 55
          g.    Safeguarding of Privacy ........................................................................................................... 55
          h.    Deliberation ............................................................................................................................. 55
    9.    Sanctions ........................................................................................................................... 56
    10.   Outcome Letter.................................................................................................................. 58
    11.   Appeals .............................................................................................................................. 58
    12.   Concerns about the Implementation of these Grievance Procedures ............................... 60
    13.   Integrity of Process ........................................................................................................... 61
    14.   Conclusion of Case ........................................................................................................... 61
 Appendix B: Resolution of a Complaint Against a Faculty Member .........................63
    Advisors .................................................................................................................................. 63
    Faculty Hearing Board ............................................................................................................ 63
    Informal Resolution ................................................................................................................. 64
    Formal Resolution ................................................................................................................... 64
    1. Formal Complaint............................................................................................................. 64
    2. Limited Disclosure/ Non-Retaliation Acknowledgment-The Parties ................................ 65
    3. Responding To a Formal Complaint................................................................................. 65
    4. Respondent Statement ....................................................................................................... 65
    5. Pre-Fact-Finding Resolution of Complaint/Acceptance................................................... 66
    6. Administrative Determination ........................................................................................... 66
    7. Investigative Report .......................................................................................................... 67
    8. Information ....................................................................................................................... 67
    9. Prior Sexual History ......................................................................................................... 67
    10. Medical and Counseling Records. .................................................................................... 67
    Disciplinary Proceedings-Formal Hearing .............................................................................. 68
    1. Faculty Hearing Board Members ..................................................................................... 69


                                                                    3
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 5 of 88



    2. Prior to Formal Hearing .................................................................................................. 69
    3. Statements Relevant to Sanctioning .................................................................................. 70
    4. Faculty Hearing Board Procedures.................................................................................. 70
          a.    Call to Order ............................................................................................................................ 71
          b.    Summary by Investigators ....................................................................................................... 71
          c.    Brief Statement by Complainant .............................................................................................. 71
          d.    Brief Statement by Respondent................................................................................................ 71
          e.    Witnesses ................................................................................................................................. 71
          f.    Questioning of Witnesses, Complainant, and Respondent....................................................... 72
          g.    Additional Questioning of Investigators .................................................................................. 72
          h.    Complainant and Respondent Address Outstanding Issues ..................................................... 72
          i.    Deliberation ............................................................................................................................. 72
          j.    Sanctions and Impact Statements ............................................................................................. 73
          k.    Outcome ................................................................................................................................... 73
    Appeals .................................................................................................................................... 74
    Concerns about the Implementation of these Grievance Procedures ...................................... 75
    Integrity of Proceedings .......................................................................................................... 76
    Records .................................................................................................................................... 76
 Appendix C: Resolution of a Complaint Against an Employee ...................................78
    Informal Resolution ................................................................................................................ 78
    Formal Resolution ................................................................................................................... 79
    1. Filing a Complaint ............................................................................................................ 79
          a.    Complaint Form and Complainant’s Statement ....................................................................... 79
          b.    Limited Disclosure/ Non-Retaliation Acknowledgment ........................................................... 81
    2. Administrative Complaint ................................................................................................. 81
    3. Responding To a Complaint.............................................................................................. 81
          a.    Initial Meeting/ Limited Disclosure/Non-Retaliation Acknowledgment .................................. 81
          b.    Pre-Fact-Finding Resolution of Complaint/Acceptance ........................................................... 82
          c.    Respondent’s Statement ........................................................................................................... 82
    Fact Finding Investigation ....................................................................................................... 83
    Resolution of Formal Complaint ............................................................................................. 84
    Outcome Letter ........................................................................................................................ 85
    Appeals .................................................................................................................................... 85
    Concerns about the Implementation of these Grievance Procedures....................................... 87
    Integrity of Proceedings........................................................................................................... 87
    Records .................................................................................................................................... 87




                                                                    4
     Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 6 of 88



I.       Institutional Values       and    Community        Expectations and Notice of Non-
         Discrimination

Union College is an educational community where strong emphasis is placed on self-discovery
and awareness. Where such an atmosphere exists for freedom of expression, however, it
must always be combined with a mutual respect and consideration for the lives and feelings of
others. In such a setting, there is no place for conduct that diminishes, uses, or abuses other
individuals. Any violation of trust, any form of sexual intimidation, exploitation, or discrimination
jeopardizes the mission of the institution and threatens the educational experience and well-
being of students, staff, or faculty. Union College will not tolerate sexual misconduct, and the
institution will take appropriate action, as deemed necessary, to prevent and address such conduct.

It is the policy of Union College to maintain an environment for students, faculty, administrators,
staff, and visitors that is free of all forms of discrimination and harassment, including sexual
misconduct. The College has enacted this Sexual Misconduct Policy (the “Policy”) to reflect and
maintain its institutional values and community expectations, to provide for fair and equitable
procedures for determining when this Policy has been violated, and to provide recourse for
individuals and the community in response to violations of this Policy.

This Policy prohibits all forms of sexual or gender-based discrimination, harassment, and
misconduct, including sexual assault, non-consensual sexual contact, intimate partner violence,
sexual exploitation, and stalking. This Policy also prohibits retaliation against a person who
reports, complains about, or who otherwise participates in good faith in, any matter related to this
Policy. All of the foregoing conduct shall be referred to as “Prohibited Conduct.”

Union does not discriminate on the basis of sex in its educational, extracurricular, athletic, or other
programs or in the context of employment. Sex discrimination is prohibited by Title IX of the
Education Amendments of 1972, a federal law that provides:

          No person in the United States shall, on the basis of sex, be excluded from participation
          in, be denied the benefits of, or be subjected to discrimination under any education
          program or activity receiving Federal financial assistance.

Sexual harassment is also prohibited under Title IX, Title VII of the Civil Rights Act of 1964, the
New York State Human Rights Law, and other applicable statutes. This Policy prohibits sexual
harassment against Union community members of any sex, sexual orientation, gender identity, or
gender expression in the context of education or employment. This Policy also prohibits gender-
based harassment that does not involve conduct of a sexual nature.

A healthy and productive educational community is one in which students, faculty, and staff all
treat each other with mutual respect. Nothing in this policy statement should be taken to supersede
the College’s commitment to the free and vigorous discussion of ideas and issues, which this policy
preserves. Union College is committed to protecting the academic freedom and freedom of
expression of all members of the College community. This policy shall be applied in a manner that
protects the academic freedom and freedom of expression of all parties to a complaint. Academic
freedom and freedom of expression include, but are not limited to, expression of ideas, however


                                                  5
     Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 7 of 88



controversial, in the classroom, residence hall, and in work places everywhere in the College
community.

The College strongly encourages all members of our community to take action to maintain and
facilitate a safe, welcoming, and respectful environment on campus. In particular, the College
expects that all Union community members will take reasonable and prudent actions to prevent or
stop Prohibited Conduct. The College strongly supports individuals who choose to take such action
and will protect such individuals from retaliation.

Upon receipt of a report, the College will take prompt and equitable action to eliminate the
Prohibited Conduct (if any), prevent its recurrence, and remedy its effects. In addition, the College
will fulfill its obligations under the Violence Against Women Reauthorization Act of 2013
(“VAWA”) amendments to the Jeanne Clery Disclosure of Campus Security Policy and Campus
Crime Statistics Act (“Clery Act”) in response to reported Prohibited Conduct. The College’s
processes for investigating and responding to reported Prohibited Conduct are contained in the
following appendices: Appendix A: Resolution of a Complaint Against a Student; Appendix B:
Resolution of a Complaint Against a Faculty Member; and Appendix C: Resolution of a Complaint
Against an Employee. Students or employees who are found to have violated this Policy may face
disciplinary action up to and including expulsion (students) or termination of employment (faculty
or staff).

Union also prohibits other forms of discrimination and harassment, including discrimination and
harassment on the basis of race, color, national origin, ancestry, age, religious belief, marital status,
physical or mental disability, medical condition, veteran status, or any other characteristic
protected by federal, state, or local law. Such prohibited conduct is addressed in other College
policies prohibiting discrimination, harassment and retaliation based on protected status. Sexual
harassment is a form of sex discrimination and is covered under this Policy. Sex discrimination
that is not sexual harassment, including allegations of disparate treatment, is addressed in other
College policies.

The College provides a number of rights to complainants in accusations of misconduct and to those
accused of sexual misconduct including, but not limited to, the following:

            Campus Sexual Misconduct Bill of Rights

            1. Complainant
            If you file a report of sexual misconduct (the complainant), you have the right to:

               Make a report to a College official with knowledge about the College Sexual
                Misconduct Policy, reporting options, and resources.
               Obtain assistance from College officials to make a report to local law enforcement
                and/or state police.
               Information about on and off campus resources including intervention, mental
                health counseling, and medical services, which shall include information on
                whether such resources are available at no cost or for a fee.


                                                   6
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 8 of 88



       Information about sexually transmitted infections, sexual assault forensic
        examinations, and resources available through the New York State Office of Victim
        Services (found at https://ovs.ny.gov/ )
       Information about the range of interim accommodations and remedies.
       Have disclosures of sexual misconduct, relationship violence, sexual harassment,
        or stalking treated seriously.
       Make a decision about whether or not to disclose a crime or violation and
        participate in the judicial or conduct process and/or criminal justice process free
        from pressure by the College.
       Be treated with dignity and to receive from the College courteous, fair, and
        respectful health care and counseling services, where available.
       Be free from any suggestion that you are at fault when these crimes and violations
        are committed, or should have acted in a different manner to avoid such crimes or
        violations.
       Describe the incident to as few College representatives as practicable and not be
        required to unnecessarily repeat a description of the incident.
       Be protected from retaliation by the College, any student, staff, or faculty member,
        the respondent, and/or his/her friends, family, and acquaintances within the
        jurisdiction of the College.

    2. Respondent
    As a party accused of sexual misconduct (the respondent), you are entitled to:

       Be treated with dignity and respect by College officials.
       Be afforded the right to a presumption of not responsible until a finding of
        responsibility is made in accordance with the procedures defined in this policy.
       Receive from the College campus support resources (Counseling Services, the
        Office of Religious and Spiritual Life, Human Resources, and Health Services).

    3. Both Parties
    The complainant and respondent have the following rights:

       To be able to exercise their civil rights and practice religion without interference
        by the investigative, criminal justice, or judicial or conduct process of the College.
       Participate in a process that is fair, impartial, and provides adequate notice and a
        meaningful opportunity to be heard.
       To request a campus “no contact order” against the other party.
       To have an advisor of their choice (including legal counsel who they have retained)
        to assist in, and/or offer advice on, reporting and filing a complaint (if the


                                         7
     Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 9 of 88



               complainant) and responding to a complaint (if the respondent); and to be present
               throughout the investigative process (while meeting with investigators), during
               informal resolution discussions with the Title IX Team, and/or throughout critical
               stages of the Formal Complaint Resolution process, as requested.
              To have the rights set forth under the Formal Resolution Procedures.
              Access to at least one level of appeal of a determination.

       Scope of Policy

This Policy applies to all reports of Prohibited Conduct occurring on or after the effective date of
this Policy. Where the date of the reported Prohibited Conduct precedes the effective date of this
Policy, the definitions of misconduct in existence at the time of the report will be used. The
Grievance Process under this Policy, however, will be used to investigate and resolve all reports
made on or after the effective date of this Policy, regardless of when the incident(s) occurred.

When used in this Policy, “Complainant” refers to the individual who is identified as the subject
of Prohibited Conduct. “Respondent” refers to the individual alleged to have engaged in Prohibited
Conduct. A “Third-Party” refers to any other participant in the process, including a witness or an
individual who makes a report on behalf of a Complainant.

           Persons Covered

       This Policy applies to all Union community members, including students, faculty,
       administrators, staff, volunteers, vendors, contractors, visitors, and individuals regularly or
       temporarily employed, conducting business, studying, living, visiting, or having any
       official capacity with the College or on its property.

       The College strongly encourages reports of Prohibited Conduct regardless of who engaged
       in the conduct. Even if the College does not have jurisdiction over the Respondent, the
       College will take prompt action to provide for the safety and well-being of the Complainant
       and the broader campus community.

           Locations Covered

       This policy applies to conduct that occurs on any part of Union’s campus or property. It
       also applies when students, staff, or faculty travel off-campus as part of a College activity,
       team, organization, event, or College sponsored study abroad programs.

       For students, Union College has the discretion to discipline behavior that occurs off-
       campus, in the City, and/or during a time when the College is not in session. In making
       these determinations, the Dean of Students considers whether the behavior impacts the
       campus environment (as would be the case, for example, if one student sexually assaults
       another student in an off-campus apartment or overseas during a term abroad, or if a
       student sends another student lewd and threatening sexual emails while at home during
       the term break). In understanding this aspect of Union’s expectations for student behavior,


                                                 8
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 10 of 88



       it may be helpful to think of student status as “portable” and therefore operative even when
       students are not on Union’s campus or property.

       For staff and faculty, Union College has the discretion to discipline behavior that occurs
       off campus. In making these determinations, the appropriate administrator or Title IX Team
       member considers whether the alleged action took place during a Union College sponsored
       event or activity or uses College property in a way to commit the alleged action.
       Additionally, any action taking place off site, for example, but limited to an email or
       communication from a home computer or behavior that affects the employment
       relationship may be considered a violation of this policy.

       A complainant is encouraged to report misconduct regardless of where the incident
       occurred or who committed it. Even if the College does not have jurisdiction over the
       respondent, the College will still take prompt action to provide for the safety and well-
       being of the complainant and the broader community.

       Applicable Procedures Under This Policy

The specific procedures for reporting, investigating, and resolving prohibited conduct are based
upon the nature of the Respondent’s relationship to the College (Student, Staff, Faculty member
or Third Party). Each set of procedures referenced below is guided by the same principles of
fairness and respect for Complainants and Respondents.

A Student, Staff or Faculty member determined by the College to have committed an act of
prohibited conduct is subject to disciplinary action, up to and including separation from the
College. Third Parties who commit prohibited conduct may have their relationships with the
College terminated and/or their privileges of being on College premises withdrawn in accordance
with the Rules of Public Order. Additionally, Union College will cooperate and participate with
outside law enforcement as needed.

The procedures referenced below provide for prompt and equitable response to reports of
misconduct. The procedures designate specific timeframes for major stages of the process and
provide for thorough and impartial investigations that afford all parties notice and an opportunity
to present witnesses and evidence and to view the information that will be used in determining
whether a policy violation has occurred. The College applies the Preponderance of the Evidence
standard when determining whether this policy has been violated. “Preponderance of the
Evidence” means that it is more likely than not that a policy violation occurred.

           When the Respondent is a Student

       The procedures for responding to reports of misconduct committed by Students are detailed
       in section XI. Appendix A: Resolution of a Complaint Against a Student.




                                                9
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 11 of 88



     When the Respondent is a Faculty Member

  The procedures for responding to reports of misconduct committed by a Faculty Member
  are detailed in section XII. Appendix B: Resolution of a Complaint Against a Faculty
  Member.

     When the Respondent is a Staff Member/Employee of the College

  The procedures for responding to reports of misconduct committed by staff or employees
  are detailed in section XIII. Appendix C: Resolution of a Complaint Against an Employee.

     When the Respondent is Both a Student and Employee

     1. The Student-Respondent procedures (Appendix A) will apply if the Respondent is
        a full-time Student but not a full-time Employee;
     2. The Employee-Respondent procedures (Appendix C) will apply if the Respondent
        is a full-time Employee but not a full-time Student; or
     3. If there is a question as to the predominant role of the Respondent, the College’s
        Title IX Coordinator will determine which of the procedures applies based on the
        facts and circumstances (such as which role predominates in the context of the
        Prohibited Conduct). Further, where a Respondent is both a Student and an
        Employee, the Respondent may be subject to any of the sanctions applicable to
        Students or Employees.

     When the Respondent is a Third Party

  The College’s ability to take appropriate corrective action against a Third Party will be
  determined by the nature of the relationship of the Third Party to the College. The Title IX
  Coordinator, in consultation with a senior administrator, will determine the appropriate
  manner of resolution consistent with the College’s commitment to a prompt and equitable
  process consistent with federal law, federal guidance, state law, the Rules of Public Order,
  and this policy.

  Prohibited Conduct and Definitions

     Sex or Gender-Based Discrimination

  Sex or gender-based discrimination refers to the disparate treatment of a person or group
  because of that person’s or group’s sex, sexual orientation, gender identity or gender
  expression. Sexual harassment is a form of sex discrimination and is covered under this
  Policy. Sex discrimination that is not sexual harassment, including allegations of disparate
  treatment, is addressed in other College policies.




                                          10
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 12 of 88



     Sexual or Gender-Based Harassment

  “Harassment” is conduct that creates an intimidating, offensive, or hostile working or
  learning environment or that unreasonably interferes with work or academic performance
  based on a person’s protected status, including sex, sexual orientation, gender identity, or
  gender expression. All such conduct is unlawful.

  “Sexual Harassment” is any unwelcome sexual advance, request for sexual favors, or other
  unwelcome conduct of a sexual nature, whether verbal, physical, graphic, or otherwise.

  “Gender-Based Harassment” is harassment based on sex, sexual orientation, gender
  identity, or gender expression, which may include acts of aggression, intimidation, or
  hostility, whether verbal, physical, graphic, or otherwise. To qualify as Gender-Based
  Harassment, the conduct need not involve conduct of a sexual nature.

  Generally speaking, harassment can be divided into two types of conduct:

     1. Quid Pro Quo Harassment. Submission to or rejection of such conduct is made,
        either explicitly or implicitly, a term or condition of an individual’s employment,
        academic standing, or participation in any aspect of a College program or activity
        or is used as the basis for the College’s decisions affecting the individual.

     2. Hostile Environment. A hostile environment exists when the conduct is
        sufficiently severe, pervasive, or persistent that it unreasonably interferes with,
        limits, or deprives an individual from participating in or benefiting from the
        College’s education or employment programs and/or activities. Whether conduct is
        sufficiently severe, pervasive, or persistent is determined by using an objective
        standard of a reasonable person as well as the subjective standard of the
        Complainant.

  Harassing conduct can take many forms. The determination of whether an environment is
  hostile is based on the totality of the circumstances, including but not limited to: (1) the
  frequency of the conduct; (2) the nature and severity of the conduct; (3) whether the
  conduct was physically threatening; (4) the effect of the conduct on the Complainant’s
  mental or emotional state, with consideration of whether the conduct unreasonably
  interfered with the Complainant’s educational or work performance and/or College
  programs or activities; (5) whether the conduct was directed at more than one person; (6)
  whether the conduct arose in the context of other discriminatory conduct; and (7) whether
  the conduct in question is legally protected by academic freedom in accordance with the
  Academic Freedom Policy statement contained in the Faculty Manual (FM V.II), which is
  adapted from the AAUP “1940 Statement of Principles on Academic Freedom and
  Tenure.” If the conduct is believed to be protected speech, it is incapable of legally creating
  a hostile environment in and of itself. To the extent allowed by applicable law, a
  determination of whether speech serves a pedagogical purpose is initially guided by the
  faculty speaker and his/her faculty peers (defined as senior members of the FEC), in



                                            11
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 13 of 88



  accordance with grievance procedures to resolve a formal complaint of harassment which
  goes to hearing (see Appendix B).

  A single isolated incident may create a hostile environment if the incident is sufficiently
  severe, particularly if the conduct is physical. A single incident of Sexual Assault, for
  example, may be sufficiently severe to constitute a hostile environment. In contrast, the
  perceived offensiveness of a single verbal or written expression is typically not sufficient
  to constitute a hostile environment. In determining whether speech constitutes harassment
  prohibited by this policy, the academic freedom of the faculty engaged in pedagogy will
  be taken into account.

  Sexual or Gender-Based Harassment:

        May be blatant and intentional and involve an overt action, a threat or reprisal, or
         may be subtle and indirect, with a coercive aspect that is unstated.

        May be committed by anyone, regardless of gender, age, position or authority.
         While there is often a power differential between two persons, perhaps due to
         differences in age, social, educational or employment relationships, harassment can
         occur in any context.

        May be committed by a stranger, an acquaintance, or someone with whom the
         Complainant has an intimate or sexual relationship.

        May be committed by or against an individual or may be a result of the actions of
         an organization or group.

        May occur by or against an individual of any sex, sexual orientation, gender
         identity, or gender expression.

        May occur in the classroom, in the workplace, in residential settings, or in any other
         setting.

        May be a one-time event or can be part of a pattern of behavior.

        May be committed in the presence of others or when the Parties are alone.

        May affect the Complainant and/or third Parties who witness or observe harassment
         and are affected by it.




                                          12
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 14 of 88



  Examples of conduct that may constitute Sexual Harassment as defined above may include
  a severe, persistent or pervasive pattern of unwelcome conduct that includes one or more
  of the following:

        Physical conduct, including unwelcome touching, sexual/physical assault,
         impeding, restraining, or blocking movements, or unwanted sexual advances;

        Verbal conduct, including making or using derogatory comments, epithets, slurs
         or humor; verbal abuse of a sexual nature, graphic verbal commentaries about an
         individual's body, sexually degrading words used to describe an individual,
         suggestive or obscene letters, notes, or invitations; or objectively offensive
         comments of a sexual nature, including persistent or pervasive sexually explicit
         statements, questions, jokes, or anecdotes;

        Visual conduct, including leering, making sexual gestures, displaying of
         suggestive objects or pictures, cartoons, or posters in a public space or forum; or
         severe, persistent, or pervasive visual displays of suggestive, erotic, or degrading
         sexually oriented images that are not pedagogically appropriate;

        Written conduct, including letters, notes or electronic communications containing
         comments, words, or images described above;

        Quid pro quo conduct, including direct propositions of a sexual nature between
         those for whom a power imbalance or supervisory or other authority relationship
         exists; offering educational or employment benefits in exchange for sexual favors;
         making submission to sexual advances an actual or implied condition of
         employment, work status, promotion, grades, or letters of recommendation,
         including subtle pressure for sexual activity, an element of which may be repeated
         requests for private meetings with no academic or work purpose; or making or
         threatening reprisals after a negative response to sexual advances.

     Sexual Misconduct

  The College prohibits the following specific conduct: (1) Sexual Assault; (2) Non-
  Consensual Sexual Contact; (3) Sexual Exploitation; and (4) Stalking.

  Each of these is explained in detail below. The College recognizes that other Prohibited
  Conduct, including (but not limited to) Intimate Partner Violence and Retaliation, may
  refer to behavior which constitutes Sexual Misconduct. In instances where Prohibited
  Conduct constitutes a violation of more than one violation of the Policy, an individual may
  allege either or all violations of the Policy.




                                          13
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 15 of 88



     1. Sexual Assault
     Sexual Assault is having or attempting to have sexual intercourse with another
     individual:

            •   By force or threat of force;
            •   Without effective affirmative consent; or
            •   When that individual is incapacitated.

     Sexual assault refers to any sexual penetration (anal, oral, or vaginal), however slight,
     with any object, or sexual intercourse by a man or woman upon a man or woman
     without consent. Sexual penetration includes vaginal or anal penetration by a penis,
     tongue, finger, or object or oral copulation by mouth to genital contact or genital to
     mouth contact.

     2. Non-Consensual Sexual Contact
     Non-Consensual Sexual Contact is having sexual contact with another individual:

            •   By force or threat of force;
            •   Without effective affirmative consent; or
            •   When that individual is incapacitated.

     Non-Consensual Sexual Contact includes intentional contact with the intimate parts of
     another, causing an individual to touch their own intimate body parts, or disrobing or
     exposure of another without permission. Intimate body parts may include the breasts,
     genitals, buttocks, groin, mouth or any other part of the body that is touched in a sexual
     manner.

     3. Sexual Exploitation
     Sexual Exploitation occurs when an individual takes non-consensual or abusive sexual
     advantage of another for one’s own advantage or benefit, or to benefit or advantage
     anyone other than the one being exploited. Examples of Sexual Exploitation include,
     but are not limited to:

            •   surreptitiously observing another individual's nudity or sexual activity or
                allowing another to observe consensual sexual activity without the
                knowledge and consent of all Parties involved;
            •   non-consensual sharing or streaming of images, photography, video, or
                audio recording of sexual activity or nudity of the person being exploited,
                or distribution of such without the knowledge and consent of all Parties
                involved;
            •   Prostitution (such as selling or exchanging sexual acts for money or
                something else of value or benefit).


                                          14
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 16 of 88



            •   exposing one's genitals or inducing another to expose their own genitals in
                non- consensual circumstances;
            •   knowingly exposing another individual to a sexually transmitted disease or
                virus without their knowledge; and
            •   inducing incapacitation for the purpose of making another person
                vulnerable to non-consensual sexual activity.

     4. Stalking
     Stalking occurs when a person engages in a course of conduct directed at a specific
     person that would cause a reasonable person to fear for their safety or the safety of
     others or suffer substantial emotional distress.

     A course of conduct consists of two or more acts, including, but not limited to, acts in
     which a person directly, indirectly, or through third Parties, by any action, method,
     device, or means, follows, monitors, observes, surveils, threatens, or communicates to
     or about another person, or interferes with another person’s property.

     Reasonable person means a reasonable person under similar circumstances and with
     similar identities to the Complainant.

     Substantial emotional distress means significant mental suffering or anguish that may,
     but does not necessarily, require medical or other professional treatment or counseling.

     Cyber-stalking is a particular form of stalking in which electronic media such as the
     internet, social networks, blogs, cell phones, texts, or other similar devices or forms of
     contact are used.

     Examples of Stalking include, but are not limited to:

            •   Non-consensual communication including in-person communication,
                telephone calls, voice messages, text messages, email messages, social
                networking site postings, instant messages, postings of pictures or
                information on web sites, written letters, gifts, or any other communications
                that are undesired and/or place another person in fear;
            •   Following, pursuing, waiting, or showing up uninvited at a workplace, place
                of residence, classroom, or other locations frequented by a person;
            •   Surveillance and other types of observation, whether by physical proximity
                or electronic means; and
            •   Gathering of information about a person from family, friends, co-workers,
                and/or classmates.

     To qualify as stalking, the conduct is not required to be sexual in nature.



                                          15
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 17 of 88



     Intimate Partner Violence

  Intimate Partner Violence includes any act of violence or threatened act of violence against
  a person who is, or has been involved in, a sexual, dating, spousal, domestic, or other
  intimate relationship with the Respondent. The College will not tolerate Intimate Partner
  Violence of any form.

  Intimate Partner Violence is often referred to as dating violence, domestic violence, or
  relationship violence. Intimate Partner Violence can encompass a broad range of behavior
  including, but not limited to, physical violence, sexual violence, psychological and/or
  emotional violence, and economic abuse. It may involve one act or an ongoing pattern of
  behavior. Intimate Partner Violence may take the form of threats, assault, property damage,
  violence or threat of violence to one’s self, one’s sexual or romantic partner, or to the family
  members or friends of the sexual or romantic partner. Intimate Partner Violence affects
  individuals of all sexes, sexual orientations, gender identities, and gender expressions,
  races and social and economic backgrounds.

  Dating Violence is causing or attempting to cause physical or sexual assault or abuse,
  placing another in reasonable fear of serious bodily injury, restraining another’s liberty or
  freedom of movement, or stalking where such conduct is directed against the complainant
  by someone with whom he/she is or has been in a romantic or intimate relationship.
  Whether there was such a relationship will be gauged by its length, type, and frequency of
  interaction.

  Domestic Violence is causing or attempting to cause physical or sexual assault or abuse,
  placing another in reasonable fear of serious bodily injury, restraining another’s liberty or
  freedom of movement, or stalking, where such conduct is directed against the complainant
  by his/her current or former spouse or intimate partner or any other person from whom the
  complainant is protected under federal or state law.

     Key Terms: Affirmative Consent, Force, Intimidation, Coercion, Incapacitation

     1. Affirmative Consent
     Under New York law, affirmative consent means: knowing, voluntary, and mutual
     decision among all participants to engage in sexual activity. Consent can be given
     by words or actions, as long as those words or actions create clear permission
     regarding willingness to engage in the sexual activity. Silence or lack of resistance, in
     and of itself, does not demonstrate consent. The definition of consent does not vary
     based upon a participant’s sex, sexual orientation, gender identity, or gender
     expression.

             •   Consent to any sexual act or prior consensual sexual activity between or
                 with any party does not necessarily constitute consent to any other sexual
                 act.
             •   Consent is required regardless of whether the person initiating the act is
                 under the influence of drugs and/or alcohol.


                                            16
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 18 of 88



             •   Consent may be initially given but withdrawn at any time.
             •   Consent cannot be given when a person is incapacitated, which occurs
                 when an individual lacks the ability to knowingly choose to participate in
                 sexual activity. Incapacitation may be caused by the lack of consciousness
                 or being asleep, being involuntarily restrained, or if an individual otherwise
                 cannot consent. Depending on the degree of intoxication, someone who
                 is under the influence of alcohol, drugs, or other intoxicants may be
                 incapacitated and therefore unable to consent.
             •   Consent cannot be given when it is the result of any coercion, intimidation,
                 force, or threat of harm.
             •   When consent is withdrawn or can no longer be given, sexual activity must
                 stop.
     2. Force
     Force is the use or threat of physical violence to overcome an individual’s freedom of
     will to choose whether or not to participate in sexual activity or provide consent.
     Consent obtained by force is not valid.

     For the use of force to be demonstrated, there is no requirement that a Complainant
     resist the sexual advance or request. However, evidence of resistance by the
     Complainant will be viewed as a clear demonstration of a lack of consent.

     3. Intimidation
     Intimidation is the use of implied threats to overcome an individual’s freedom of will
     to choose whether or not to participate in sexual activity or provide consent. Consent
     obtained by intimidation is not valid.

     4. Coercion
     Coercion is the improper use of pressure to compel another individual to initiate or
     continue sexual activity against that individual’s will. Consent obtained through
     coercion is not valid.

     Coercion can include a wide range of behaviors, including intimidation, manipulation,
     threats, and blackmail. A person’s words or conduct are sufficient to constitute coercion
     if they wrongfully impair another individual’s freedom of will and ability to choose
     whether or not to engage in sexual activity. Examples of coercion include threatening
     to “out” someone based on sexual orientation, gender identity, or gender expression
     and threatening to harm oneself if the other Party does not engage in the sexual activity.
     When someone indicates, verbally or physically, that they do not want to engage in a
     particular sexual activity, that they want to stop a particular activity, or that they do not
     want to go past a certain point of sexual interaction, continued activity or pressure to
     continue beyond that point can be coercive. The College will evaluate the following in
     determining whether coercion was used: (a) the frequency of the application of




                                            17
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 19 of 88



     pressure, (b) the intensity of the pressure, (c) the degree of isolation of the person being
     pressured, and (4) the duration of the pressure.

     5. Incapacitation
     Incapacitation is a state where an individual cannot make an informed and rational
     decision to engage in sexual activity because of a lack of conscious understanding of
     the fact, nature, or extent of the act (e.g., to understand the who, what, when, where,
     why, or how of the sexual interaction) and/or is physically helpless. For example, an
     individual is incapacitated, and therefore unable to give consent, if the individual is
     asleep, unconscious, or otherwise unaware that sexual activity is occurring. An
     individual will also be considered incapacitated if the person cannot understand the
     nature of the activity or communicate due to a mental or physical condition.

     Incapacitation may result from the use of alcohol, drugs, or other medication.
     Consumption of alcohol or other drugs alone is insufficient to establish incapacitation.

     The impact of alcohol and drugs varies from person to person, and evaluating
     incapacitation requires an assessment of how the consumption of alcohol and/or drugs
     impacts an individual’s: (1) decision-making ability; (2) awareness of consequences;
     (3) ability to make informed judgments; or (4) capacity to appreciate the nature and the
     quality of the act.

     It shall not be a valid excuse that the Respondent believed that the Complainant
     affirmatively consented to the sexual activity if the Respondent knew or reasonably
     should have known that the Complainant was unable to consent to the sexual activity
     under any of the following circumstances: (a) the Complainant was asleep or
     unconscious; (b) the Complainant was incapacitated due to the influence of drugs,
     alcohol, or medication, so that the Complainant could not understand the fact, nature,
     or extent of the sexual activity; (c) the Complainant was unable to communicate due to
     a mental or physical condition.

     Whether the Respondent reasonably should have known that the Complainant was
     incapacitated will be evaluated using an objective reasonable person standard. The fact
     that the Respondent was actually unaware of the Complainant’s incapacity is irrelevant
     to this analysis, particularly where the Respondent’s failure to appreciate the
     Complainant’s incapacitation resulted from the Respondent’s failure to take reasonable
     steps to determine the Complainant’s incapacitation or where the Respondent’s own
     incapacitation (from alcohol or drugs) caused the Respondent to misjudge the
     Complainant’s incapacity.

     It is the responsibility of each Party to be aware of the intoxication level of the other
     Party before engaging in sexual activity. In general, sexual activity while under the
     influence of alcohol or other drugs poses a risk to all Parties. If there is any doubt as to
     the level or extent of the other individual’s intoxication, it is safest to forgo or cease
     any sexual contact or activity.



                                           18
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 20 of 88



     Being intoxicated by drugs or alcohol is no defense to any violation of this Policy and
     does not diminish one’s responsibility to obtain consent.

     Proscribed Relationships by Persons in Authority

  Sexual or other intimate relationships in which one Party maintains — and fails to promptly
  report and discontinue — a direct supervisory or evaluative role over the other Party are
  prohibited. In general, this includes all sexual or other intimate relationships between
  students and their employers, supervisors, professors, coaches, advisors, or other College
  employees. Similarly, College employees (faculty and staff) who supervise or otherwise
  hold positions of authority over others are prohibited from having a sexual or other intimate
  relationship with an individual under the employee’s direct supervision.

  The College does not wish to interfere with private choices regarding personal relationships
  when these relationships do not interfere with the goals and policies of the College.
  However, faculty, administrators, and others who educate, supervise, evaluate, employ,
  counsel, coach, or otherwise guide students should understand the fundamentally
  asymmetrical nature of the relationship they have with students, employees (as applicable),
  or subordinates. Intimate or sexual relationships where there is a differential in power or
  authority produce risks for every member of our community and undermine the
  professionalism of faculty and supervisors. In either context, the unequal position of the
  Parties presents an inherent element of risk and may raise sexual harassment concerns if
  one person in the relationship has the actual or apparent authority to supervise, evaluate,
  counsel, coach, or otherwise make decisions or recommendations as to the other person in
  connection with their employment or education at the College.

  Sexual relations between persons occupying asymmetrical positions of power, even when
  both consent, raise suspicions that the person in authority has violated standards of
  professional conduct and potentially subject the person in authority to charges of sexual
  harassment based on changes in the perspective of the individuals as to the consensual
  nature of the relationship. Similarly, these relationships may impact third Parties based on
  perceived or actual favoritism or special treatment based on the relationship.

  The College has adopted a policy that balances, on the one hand, its wish not to interfere
  with the private choices of its community members and, on the other hand, concerns
  regarding relationships in which one Party maintains a direct supervisory or evaluative role
  over the other Party. Specifically, if an individual contemplates beginning, or is involved
  in, a sexual or other intimate relationship with another, over whom the individual holds
  direct supervisory or evaluative responsibilities, the individual must promptly: (1)
  discontinue any supervising role or relationship over the other person; and (2) report the
  circumstances to their own supervisor or the VP of Academic Affairs (Faculty) and Human
  Resources. Failure to fully or timely comply with these requirements is a violation of this
  Policy, and the person in authority could be subject to disciplinary action, up to and
  including dismissal from employment by the College.




                                           19
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 21 of 88



       Any individual may file a complaint alleging harassment or discrimination, including third
       Parties outside the relationship directly affected by the perceived harassment or
       discrimination.

           Retaliation

       Retaliation includes adverse action taken against a person for making a good faith report
       of Prohibited Conduct or participating in any proceeding under this Policy. Adverse action
       includes conduct that threatens, intimidates, harasses, coerces or in any other way seeks to
       discourage a reasonable person from engaging in activity protected under this Policy.
       Retaliation can be committed by or against any individual or group of individuals, not just
       a Respondent or Complainant. Retaliation does not include good faith actions lawfully
       pursued in response to a report of Prohibited Conduct. Retaliation may be present even
       where there is a finding of “no responsibility” on the allegations of Prohibited Conduct.

       The College will take immediate and responsive action to any report of retaliation and will
       pursue disciplinary action as appropriate. An individual reporting Prohibited Conduct is
       entitled to protection from any form of retaliation following a report that is made in good
       faith, even if the report is later not proven.

       Any employee may pursue any charge of discrimination or harassment with the New York
       State Equal Employment Opportunity Commission or the federal Equal Opportunity
       Employment Commission (“EEOC”). It is unlawful to retaliate against any employee for
       opposing the practices prohibited by New York State Human Rights Law or comparable
       federal law or for filing a complaint with, or for otherwise participating in, an investigation,
       proceeding, or hearing conducted EEOC.

       Confidentiality and Privacy

The College is committed to protecting the privacy of all individuals involved in the investigation
and resolution of reports under this Policy. The College also is committed to assisting students,
employees, and third Parties in making informed choices. With respect to any report under this
Policy, the College will make reasonable efforts to protect the privacy of participants, in
accordance with Article 129-B of the New York State Education Law, FERPA, and other
applicable federal laws, while balancing the need to gather information to take steps to eliminate
prohibited conduct, prevent its recurrence, and remedy its effects. All College employees who are
involved in the College’s Title IX response receive specific instruction about respecting and
safeguarding private information.

Privacy and confidentiality have distinct meanings under this Policy.

           Privacy

       Privacy generally means that information related to a report of misconduct will only be
       shared with a limited circle of individuals. The use of this information is limited to those
       College employees who “need to know” in order to assist in the active review,



                                                 20
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 22 of 88



       investigation, or resolution of the report. While not bound by confidentiality, these
       individuals will be discreet and respect the privacy of all individuals involved in the process
       and for student parties subject to FERPA.

           Confidentiality

       Confidentiality means that information shared by an individual with designated campus or
       community professionals cannot be revealed to any other individual without the express
       permission of the individual. These campus and community professionals include mental
       health providers, ordained clergy, and rape crisis counselors, all of whom have legally
       protected confidentiality. These individuals are prohibited from breaking confidentiality
       unless there is an imminent threat of harm to self or others

       An individual who seeks completely confidential assistance may do so by speaking with
       professionals who have a legally protected confidentiality. On campus, confidential
       resources available to students include psychological counselors at the Counseling Center,
       licensed health care professionals in Wicker Wellness Center, and the Campus Minister in
       the Office for Religious & Spiritual Life. For staff and faculty, the EAP (Employee
       Assistance Program) offers confidential on or off campus support by calling: 1-800-828-
       6025. When a report involves suspected abuse of a minor under the age of 18, these
       confidential resources are required by state law to notify child protective services and/or
       local law enforcement.

       An individual may also seek assistance from a medical provider. In general, the disclosure
       of private information contained in medical records is protected by New York State patient
       confidentiality laws.

       Title IX Coordinator

The College has a designated Title IX Coordinator. The Title IX Coordinator monitors the
College’s overall compliance with Title IX, ensures appropriate training and education, and
oversees the College’s investigation, response, and resolution of reports made under this Policy.
Upon receiving reports of Prohibited Conduct, the Title IX Coordinator ensures that appropriate
action is taken to eliminate that conduct, prevent its recurrence, and remedy its effects. The Title
IX Coordinator is available to advise all individuals—including individuals who have experienced
misconduct, individuals who are alleged to be responsible for misconduct, and third-parties — on
this Policy and the appended Grievance Processes.

One should contact the Title IX Coordinator in order to:

              seek information or training about student, staff, and faculty rights and courses of
               action available to resolve reports or complaints that involve potential sex
               discrimination, including sexual misconduct,
              file a complaint or make a report of sex discrimination, including sexual
               misconduct,



                                                 21
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 23 of 88



              notify the College of an incident or policy or procedure that may raise potential
               Title IX concerns,
              get information about available resources (including confidential resources) and
               support services relating to sex discrimination, including sexual misconduct, and
              ask questions about the College’s policies and procedures related to sex
               discrimination, including sexual misconduct.


The Title IX Coordinator’s functions and responsibilities include:

              training for students, faculty, and employees of the College,
              assessing whether a report or complaint alleges conduct that may (more likely than
               not), upon investigation, constitute behavior that could be considered prohibited
               sexual misconduct,
              appointing an investigative team upon such determination,
              making certain that individual reports and complaints are handled properly and in
               a prompt and timely manner,
              informing all parties regarding the grievance process,
              confirming that all parties have been notified of grievance decisions and of the right
               to, and procedures for, appeal,
              maintaining information and documentation related to the investigation in a secure
               manner,
              monitoring compliance with timeframes specified in the grievance procedures,
              promptly taking steps to ensure interim or remedial measures are utilized as needed
               or requested,
              coordinating an annual climate survey, in consultation with research personnel with
               expertise in survey design and data collection and analysis,
              analyzing data collected by the annual climate survey to assess the rates and nature
               of sexual misconduct, any location hot-spots or risk factors, knowledge of the
               College’s sexual misconduct policies, procedures and resources, and the
               consequences of violating such policies, and the effectiveness of the College’s
               efforts to strive to ensure that the College is free from sexual misconduct,
              reviewing all reports and complaints raising potential Title IX issues throughout the
               College to ensure that the College responded consistent with its Title IX
               obligations, even if the report or complaint was initially filed or raised with another
               individual,
              reviewing all reports and complaints raising potential Title IX issues throughout the
               college to identify and address any patterns,




                                                 22
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 24 of 88



              reviewing the College’s policies and procedures to strive to ensure that they comply
               with the requirements of Title IX,
              organizing and maintaining files related to grievances, reports, complaints, and
               other records of potential sex discrimination, including sexual misconduct, in a
               secure manner,
              assessing regularly the College’s compliance with, and the effectiveness of, policies
               and procedures related to sex harassment, sexual misconduct, and recommending
               modifications where appropriate,
              coordinating regularly with Campus Safety with respect to overlapping obligations
               related to sexual misconduct against students, including prevention, education, and
               training,
              consulting regularly with the College President and/or his/her designee and campus
               stakeholders to promote campus-wide awareness and discussion of Title IX-related
               issues, and develop and implement any modifications of policies and procedures to
               prevent and eliminate sex discrimination, including sexual misconduct, and
              ensuring that appropriate policies and procedures are in place for working with
               local law enforcement and coordinating with local victim advocacy organizations
               and service providers, including rape crisis centers.

In addition, based on the relationship of the Complainant and/or the Respondent to the College,
the Title IX Coordinator may be supported by the Associate Dean of Students, the Director of
Campus Safety, the Dean of Faculty, and/or a representative from Human Resources. Collectively,
the Title IX Coordinator and the individuals supporting the Coordinator are the “Title IX Team.”
The Title IX Team is a small circle of individuals who have a “need to know” of any alleged
Prohibited Conduct to effectuate this Policy. The following individual has been designated by
Union College to serve at the Title IX Coordinator:

                                   Melissa Kelley, Title IX Coordinator
                                     403E Reamer Campus Center
                                              518-388-6865
                                          Kelleym2@union.edu
                                            Union.edu/titleix

           Deputy Title IX Coordinator – Athletics

       If you have a sexual misconduct complaint against a Union College athlete, coach, or
       athletics’ administrator; or visiting student athlete, coach, athletic personnel or spectator;
       or you have a complaint of gender inequity in Union College’s athletic programs, you may
       contact the Senior Associate Director of the Athletic Department who will facilitate the
       handling of the complaint alongside the Title IX Coordinator. Union College has
       designated the following individual to serve as Deputy Title IX Coordinator for Athletics:
       Joanne Little, Senior Associate Director of Athletics, 618-388-6433, littlej@union.edu.




                                                23
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 25 of 88



       Resources, Reporting, and Responsible Employees

The College is committed to treating all members of the community with dignity, care and
respect. A student, staff, or fa culty me mber who experiences or is affected by sexual
misconduct, relationship violence, sexual harassment, or stalking whether as a complainant, a
respondent, or a third party, will have equal access to support and counseling services through the
College. Interim remedies are also available to all parties. The College has a strong interest in
supporting survivors of sexual misconduct, relationship violence, sexual harassment, and stalking
and encourages all individuals or third party witnesses to report any incident to the College.

The College recognizes that deciding whether or not to make a report, either to the College or
law enforcement, and choosing how to proceed can be difficult decisions Making a report
means telling someone in authority what happened -- in person, by telephone, in writing or by
email. At the time a report is made, a complainant does not have to decide whether or not to
request any particular course of action, nor does a complainant need to know how to label what
happened. Choosing to make a report, and deciding how to proceed after making the report, can
be a process that unfolds over time. The College provides support that can assist each individual
in making these important decisions, and to the extent legally possible will respect an individual’s
autonomy in deciding how to proceed. In this process, the College will balance the individual’s
interest with its obligation to provide a safe and non-discriminatory environment for all
members of the College community.

There are many resources available on campus and in the surrounding community. As detailed
below, there are confidential resources which by law cannot share information without the
consent of the individual seeking assistance. There are also a variety of College resources that
will be discreet and private, but are not considered confidential. These resources will maintain
the privacy of an individual’s information within the limited circle of those involved in the
resolution of a complaint under this policy. For more information about the difference between
privacy and confidentiality, see Section V above.

The College encourages all individuals to seek assistance from a medical provider and/or law
enforcement immediately after an incident of sexual misconduct. This is the best option to ensure
preservation of evidence and to begin a timely investigative and remedial response. The College
will help any student, staff, or faculty member to get to a safe place and will provide transportation
to the hospital, coordination with law enforcement, and information about on- and off-campus
resources and options for resolution.

The College also strongly encourages all individuals to make a report to the College and to local
law enforcement, although neither is required. These reporting options are not mutually exclusive.
Both internal and criminal reports may be made simultaneously.

Any individual who reports sexual misconduct, relationship violence, sexual harassment, or
stalking can be assured that all reports will be investigated and resolved in a fair and
impartial manner. The complainant, respondent, and all individuals involved can expect to be
treated with dignity and respect. In every report under this policy, the College will make an
immediate assessment of any risk of harm to the complainant or to the broader campus



                                                 24
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 26 of 88



community and will take steps necessary to address those risks. These steps will include interim
measures to provide for the safety of the individual and the campus community.

           Confidential Resources

       The College encourages all community members to make a prompt report of any incident
       of sexual misconduct, relationship violence, sexual harassment, or stalking to local law
       enforcement and the College. For individuals who are not prepared to make a report, or
       who may be unsure what happened, but are still seeking information and support, there are
       several legally-protected confidential resources available as designated below. These
       confidential resources will not share information with the College or anyone else without
       the individual’s permission.


       STUDENTS’ CONFIDENTIAL CAMPUS RESOURCES
        Sexual Assault Resource Hotline                                    518-388-6600
        Counseling Center-Wicker Wellness Center                           518-388-6161
        Health Services-Wicker Wellness Center                             518-388-6120
        Campus Minister                                                    518-388-6618
       EMPLOYEES’ CONFIDENTIAL CAMPUS RESOURCES
        Employee Assistance Program (EAP)            1-800-828-6025
       CONFIDENTIAL OFF CAMPUS (LOCAL) RESOURCES (Students & Employees)
        Sexual Assault & Crime Victims Services      518-346-2266
        Schenectady YWCA Domestic Violence Hotline   518-374-3386

           Confidential Medical Resources

       A medical provider can provide emergency and/or follow-up medical services. The
       medical exam, referred to as a SANE (sexual assault nurse examiner) or forensic exam, has
       two goals: first, to diagnose and treat the full extent of any injury or physical effect
       (including prevention of sexually transmitted illnesses and pregnancy) and second, to
       properly collect and preserve evidence. There is a limited window of time (typically within
       96 hours) following an incident of sexual assault to preserve physical and other forms
       of evidence. Taking the step to gather evidence immediately does not commit an
       individual to any particular course of action. The decision to seek timely medical
       attention and gather any evidence, however, will preserve the full range of options to seek
       resolution under this policy or through the pursuit of criminal prosecution.

       On campus, Wicker Wellness Center can provide medical care to students; however,
       Wicker is not equipped for forensic/SANE examinations or able to provide services to
       staff and faculty. Members of the Union community are welcome to seek medical services
       wherever they are most comfortable. Below are two options for seeking a SANE exam
       nearby to campus.




                                               25
  Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 27 of 88



    EMERGENCY MEDICAL SERVICES NEAR CAMPUS PROVIDING SANE
    EXAMINATIONS
   Ellis Hospital Emergency Department, 1101 Nott Street, Schenectady 518-243-4121
   Ellis Emergent Care Center, 103 Sitterly Road, Clifton Park        518-579-2800

         Additional Campus Resources

     In addition to the confidential resources listed above, Union College community
     members have access to a variety of resources provided by the College. The staff
     members listed below are trained to support individuals affected by sexual harassment or
     misconduct and to coordinate with the Title IX Coordinator consistent with the College’s
     commitment to a safe and healthy educational environment. While not bound by
     confidentiality, these resources will maintain the privacy of an individual’s information
     within the limited circle of those involved in the Title IX resolution process.

CAMPUS RESOURCES
Melissa Kelley, Title IX Coordinator                           518-388-6865
403E Reamer Campus Center                                      Kelleym2@union.edu
Union.edu/titleix
Campus Safety                                                  518-388-6911
College Park Hall                                              Campussafety@union.edu
Union.edu/safety
Dean of Students                                               518-388-6116
306 Reamer Campus Center                                       Dos_office@union.edu
Union.edu/dean
Human Resources                                                518-388-6108
17 South Lane                                                  hr@union.edu
Union.edu/hr
Dean of Faculty – Strom Thacker                                518-388-6102
Feigenbaum Hall                                                thackers@union.edu
Dean of Diversity and Inclusion – Gretchel Hathaway            518-388-8327
Feigenbaum Hall                                                hathawag@union.edu

         Emergency Reporting Options

     Complainants have the right to notify or decline to notify law enforcement. The College
     strongly encourages all individuals to seek assistance from law enforcement immediately
     after an incident of sexual misconduct, intimate partner violence, or any other prohibited
     conduct. This is the best option to ensure preservation of evidence and to begin a timely
     investigative and remedial response. Police have unique legal authority, including the
     power to seek and execute search warrants, collect forensic evidence, make arrests, and
     assist in seeking emergency protective orders. The College will help any Union community
     member to get to a safe place and will provide transportation to the hospital, coordination
     with law enforcement, and information about on- and off-campus resources and options for
     resolution.



                                             26
   Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 28 of 88



   EMERGENCY CONTACT INFORMATION
New York State Police, Sexual Assault Victims Unit                               1-844-845-7269
Schenectady Police Department, 531 Liberty Street, Schenectady               911 or 518-382-5200
Campus Safety (On Campus Emergencies)                                               518-388-6911

         Campus Reporting Options/Responsible Employees

      The College encourages all students, staff, and faculty to report misconduct to College
      staff members listed above or a College employee whom the complainant trusts and feels
      comfortable with. In general, most College employees do not have legally protected
      confidentiality. Under Title IX, a College is required to take immediate and corrective
      action if a Responsible Employee knew or, in the exercise of reasonable care, should
      have known about sexual misconduct, relationship violence, sexual harassment, or
      stalking.

      A Responsible Employee includes any employee who:

            Has the authority to take action to redress the harassment;
            Has the duty to report to appropriate school officials sexual harassment or any other
             misconduct by students or employees; or
            A student could reasonably believe has the authority or responsibility to take action.

      Using this lens, employees with supervisory and leadership responsibilities on campus are
      considered Responsible Employees. This includes, for example, faculty, coaches,
      administrators, Resident Directors, and Resident Advisors.

      The College requires that all Responsible Employees share a report of misconduct with the
      Title IX Coordinator or the Director of Campus Safety. The Title IX Coordinator or the
      Director of Campus Safety will notify the Senior Associate Dean of Students or appropriate
      administrator. The Title IX Coordinator will lead the Title IX Team, where membership
      may vary depending on whether the involved parties are students, faculty, and/or staff.

      A student, staff, or faculty member may desire to report prohibited conduct to the College
      but to maintain confidentiality; if so, the Title IX Coordinator will evaluate such requests.
      Where a Complainant requests that the Complainant’s name or other identifiable
      information not be shared with the Respondent or that no formal action be taken, the Title
      IX Coordinator, in conjunction with the Title IX team, will balance the Complainant’s
      request with its dual obligation to provide a safe and non-discriminatory environment for
      all College community members and to remain true to principles of fundamental fairness
      that ordinarily provide for notice and an opportunity to respond before action is taken
      against a Respondent. In making this determination, the College may consider the
      seriousness of the conduct, the respective ages and roles of the Complainant and
      Respondent, whether there have been other complaints or reports of harassment or
      misconduct against the Respondent, and the rights of the Respondent to receive notice and
      relevant information before disciplinary action is sought.


                                               27
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 29 of 88




  The College will take all reasonable steps to investigate and respond to the complaint
  consistent with the request for confidentiality or request not to pursue an investigation, but
  its ability to do so may be limited based on the nature of the request by the Complainant.
  Where the College is unable to take action consistent with the request of the Complainant,
  the Title IX Coordinator or a member of the Title IX team will inform the Complainant
  about the chosen course of action, which may include the College seeking disciplinary
  action against a Respondent. Alternatively, the course of action may also include steps to
  limit the effects of the alleged harassment and prevent its recurrence that do not involve
  formal disciplinary action against a Respondent or revealing the identity of the
  Complainant.

  For more information about the role of Responsible Employees, see the Title IX Website,
  www.union.edu/titleix for a FAQ document addressing the responsibilities associated with
  this designation.

     Anonymous Reporting

  Any individual may make an anonymous report concerning an act of sexual
  misconduct, relationship violence, sexual harassment, or stalking. An individual may
  report the incident without disclosing his/her name, identifying the respondent or
  requesting any action. Depending on the extent of information available about the
  incident or the individuals involved, however, the College’s ability to respond to an
  anonymous report may be limited. The Anonymous Reporting Form can be found at:

           https://cm.maxient.com/reportingform.php?UnionCollege&layout_id=9

  The form must be submitted to Campus Safety or the Title IX Coordinator who will
  determine any appropriate steps, including individual or community remedies as
  appropriate, and in consultation with the Director of Campus Safety, compliance with all
  Clery Act obligations.

     Reporting to External Agencies

  In addition to reporting to law enforcement or the College, students, faculty, and staff
  should be aware of the following external governmental agencies that investigate and
  prosecute complaints of prohibited discrimination and harassment:

        Title IX Compliance. Inquiries or complaints concerning the College’s compliance
         with Title IX may be referred to the U.S. Department of Education’s Office for
         Civil Rights, 1 (800) 368-1019.

        Employment Discrimination or Harassment. Any employee may pursue any charge
         of discrimination or harassment with the New York Division of Human Rights,
         (518) 474-2705 or with the US Equal Opportunity Commission, 1 (800) 669-4000.



                                           28
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 30 of 88



     Other Reporting Considerations

     1. Timeliness and Location of Incident
     Complainants and third-party witnesses are encouraged to report sexual misconduct,
     relationship violence, sexual harassment, and stalking as soon as possible in order to
     maximize the College’s ability to respond promptly and effectively. The College does
     not, however, limit the time frame for reporting. If the respondent is not a member of
     the Union College community, the College will still seek to meet its Title IX obligation
     by taking steps to end the sexual misconduct, relationship violence, sexual harassment,
     or stalking, prevent its recurrence, and address its effects, but its ability to take
     disciplinary action against the respondent is limited.

     An incident does not have to occur on campus to be reported to the College. Off-
     campus conduct that is likely to have a substantial effect on the complainant’s on-
     campus life and activities or poses a threat or danger to members of the Union College
     community may also be addressed under this policy.

     2. Amnesty for Alcohol or Other Drug Use for Students
     The health and safety of every student at Union College is of utmost importance.
     The College recognizes that students who have been drinking alcohol and/or using
     other drugs (whether such use is voluntary or involuntary) at the time that violence,
     including but not limited to sexual misconduct, relationship violence, sexual
     harassment, or stalking occurs may be hesitant to report such incidents due to fear
     of potential consequences for their conduct. Union College strongly encourages
     students to report sexual misconduct, relationship violence, sexual harassment, or
     stalking to College officials. A bystander acting in good faith or a reporting individual
     acting in good faith that discloses any incident of sexual misconduct, relationship
     violence, sexual harassment, or stalking to College officials or law enforcement will
     not be subject to Union College’s Code of Conduct action for violations of alcohol
     and/or other drug use policies occurring at or near the time of the commission of
     sexual misconduct, relationship violence, sexual harassment, or stalking.

     3. False Reports
     The College will not tolerate intentional false reporting of incidents. The College
     takes the accuracy of information very seriously as a charge of sexual misconduct,
     relationship violence, sexual harassment, or stalking may have severe consequences. A
     good-faith complaint that results in a finding of not responsible is not considered a
     false or fabricated accusation of sexual misconduct. However, when a complainant
     or third party witness is found to have fabricated allegations or given false information
     with malicious intent or in bad faith, the complainant or third party witness may be
     subject to disciplinary action. It is a violation of the Code of Student Conduct to
     make an intentionally false report of any policy violation, and it may also violate state
     criminal statutes and civil defamation laws




                                          29
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 31 of 88



     4. Take Back the Night and Other Public Awareness Events
     Consistent with guidance from the Office for Civil Rights of the Department of
     Education, public awareness events such as “Take Back the Night,” the Clothesline
     Project, candlelight vigils, protests, or other forums in which community members
     disclose incidents of Prohibited Conduct do not initiate the College’s Title IX
     obligations, including its obligation to investigate reports of sexual harassment or
     sexual violence. Such events may, however, inform the need for campus-wide
     educational and prevention efforts, and the College may implement broad community
     initiatives in response to such events where appropriate.
  Timely Warning, Coordination with Law Enforcement, Initial Title IX Assessment,
  and Requests for Confidentiality

     Timely Warning

  If a report of misconduct discloses a serious or continuing threat to the Union
  College community, the College may issue a campus wide timely warning (which can
  take the form of an email to campus) to protect the health or safety of the community. The
  timely warning will not include identifying information about the complainant. Even
  where there is no imminent threat, the College may send campus-wide e-mail
  notifications on all reported sexual misconduct.

  At no time will the College release the name of the complainant to the general public
  without the express consent of the complainant. The release of the respondent’s name, if
  a student, to the general public is guided by Family Educational Rights and Privacy Act
  (FERPA) and the Clery Act.

  All College proceedings are conducted in good faith compliance with the requirements
  of FERPA, the Clery Act, Title IX, Article 129-B of the New York State Education Law,
  and other federal laws. No information shall be released from such proceedings except
  as required or permitted by law and College policy.

     Coordination with Law Enforcement

  Upon receipt of a report, Campus Safety will comply with any legal requirements to
  notify local law enforcement if a violent felony is suspected to have occurred. To the fullest
  extent permitted by law, the identity of the complainant will not be disclosed without
  his/her express permission being given. Physical evidence must be properly documented
  and stored by local law enforcement to maintain the ability for it to be presented as
  evidence and used in a legal case if a complaint is filed by the complainant with
  local law enforcement.

  Information regarding Campus Safety’s Emergency Response Protocol can be found at:
  http://www.union.edu/offices/safety/




                                           30
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 32 of 88



  The College encourages complainants to pursue criminal action for incidents of
  sexual misconduct, relationship violence, sexual harassment, and stalking that may also
  be crimes under New York law. The College, through Campus Safety, will assist a
  complainant in making a criminal report and cooperate with law enforcement agencies
  if the complainant decides to pursue the criminal process to the extent permitted by law.

  The College’s Sexual Misconduct Policy may contain provisions, including definitions,
  burden of proof, and standards that differ from New York criminal law. A Complainant
  may seek recourse under this policy and/or pursue criminal action. Neither law
  enforcement’s determination whether or not to prosecute a respondent nor the outcome
  of any criminal prosecution are determinative of whether a violation of this policy has
  occurred. Proceedings under this policy may be carried out prior to, simultaneously
  with, or following civil or criminal proceedings off campus.

  At the request of law enforcement, the College may agree to defer its Title IX fact-
  gathering until after the initial stages of a criminal investigation, but the College is not
  obligated to make such deferral. The College will nevertheless communicate with the
  complainant regarding Title IX rights, procedural options, and the implementation of
  interim measures to assure safety and well-being. If the College defers its Title IX fact-
  gathering, the College will promptly resume its Title IX fact gathering as soon as it is
  informed that law enforcement has completed its initial investigation or once it decides
  to stop deferring fact- gathering during a criminal investigation.

     Initial Title IX Assessment

  Upon receipt of a report, the College, through the coordinated efforts of the Title IX
  Team. The Title IX Team may include the Senior Associate Dean of Students, the Director
  of Campus Safety, the Dean of Faculty or designee, and/or a representative from Human
  Resources. Collectively, the Title IX Coordinator and the individuals supporting the
  Coordinator are defined as the “Title IX Team.” The Title IX Team is a small circle of
  individuals who have a “need to know” of any alleged prohibited conduct to effectuate this
  Policy. The Title IX Team will conduct an initial Title IX assessment.

  The first step of the assessment will usually be a preliminary meeting between the
  complainant and the Title IX Team. The purpose of the preliminary meeting is to gain a
  basic understanding of the nature and circumstances of the report; it is not intended to be a
  full forensic interview. At this meeting, the complainant will be provided with
  information about resources, procedural options and interim remedies.

  As part of the initial assessment of the report, the Title IX team will:

        Assess the nature and circumstances of the allegation.
        Address immediate physical safety and emotional well-being needs.
        Notify the complainant of his/her right to contact law enforcement and seek medical
         treatment, including the importance of preservation of evidence.



                                            31
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 33 of 88



        Enter the report into the College’s daily crime log.
        Provide the complainant with information about:
         o On- and off-campus resources including intervention, mental health counseling,
           and medical services, which shall include information on whether such
           resources are available at no cost or for a fee.
         o Sexually transmitted infections, sexual assault forensic examinations, and
           resources available through the New York State Office of Victim Services
           (found at https://ovs.ny.gov/ )
         o The range of interim accommodations and remedies.
         o An explanation of the procedural options, including Informal Resolution and
           Formal Resolution and the process for filing a Formal Complaint or Grievance
        Assess for pattern evidence or other similar conduct by respondent.
        Discuss the complainant’s expressed preference for manner of resolution and any
         barriers to proceeding.
        Explain the College’s policy prohibiting retaliation.

  This initial review will proceed to the point where a reasonable assessment of the safety
  of the individual and of the campus community can be made. Thereafter, an investigation
  may continue depending on a variety of factors, such as the complainant’s wish to pursue
  disciplinary action (Formal Complaint), the complainant’s request to maintain
  confidentiality, the risk posed to any individual or the campus community by not
  proceeding, and the nature of the allegation.

  If the complainant elects to file a disciplinary or Formal Complaint, a complainant’s
  Statement, in addition to other forms, is required to initiate the action.

  At the conclusion of the Title IX assessment, the Title IX Team will determine the
  appropriate manner of resolution and, if appropriate, refer the report for further
  Investigation, Informal Resolution or Formal Resolution.

  The determination/recommendation as to how to proceed will be communicated to the
  complainant in writing. Depending on the circumstances and requested resolution, the
  respondent may or may not be notified of the report or resolution. A respondent will be
  notified when the College seeks action that would impact a respondent, such as
  protective measures that restrict his/her movement on campus, the initiation of an
  investigation after the initial assessment or the decision to involve the respondent in
  Informal Resolution.




                                          32
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 34 of 88



     Interim Suspension - Students

  An interim suspension of the respondent may be imposed only by the Dean of Students
  (or designee) and shall become effective immediately without prior notice whenever
  there is evidence that the continued presence of the respondent poses a substantial and
  continuing threat to the complainant or to the College community. The complainant
  may submit evidence supporting an interim suspension. Should an interim suspension
  be issued and resolution of the matter that prompted it is not resolved within two (2)
  weeks, the interim suspension may convert to an administrative leave of absence. The
  College may notify parent(s) or legal guardian(s) of dependent students or students under
  eighteen (18) years of age of the interim suspension and, when applicable, of any
  alternative housing arrangements. Additionally, in accordance with Article 129-B, Section
  6444, Subsection 4(f), when an interim suspension is imposed, the respondent is entitled
  to a prompt review of the need for, and terms of, an interim suspension, including a
  potential modification and shall be allowed to submit evidence to support his/her request.

     Request for Confidentiality

  When a complainant requests that his/her name or other identifiable information not
  be shared with the respondent or that no formal action be taken, the Title IX Team will
  balance this request with its dual obligation to provide a safe and non-discriminatory
  environment for all College community members and to remain true to principles of
  fundamental fairness that require notice and an opportunity to respond before action is
  taken against a respondent. In making this determination, the College may consider the
  following factors, including but not limited to:

        Whether the respondent has a history of violent behavior or is a repeat offender.
        Whether the incident represents an escalation in unlawful conduct on behalf of the
         respondent from previously noted behavior.
        The increased risk that the respondent will commit additional acts of violence.
        Whether the respondent used a weapon or force.
        Whether the complainant is a minor.
        Whether the College possesses other means to obtain evidence such as security
         footage, and whether available information reveals a pattern of perpetration at a
         given location or by a particular group.

  The College will take all reasonable steps to investigate and respond to the complaint
  consistent with the request for confidentiality or request not to pursue an investigation, but
  its ability to do so may be limited based on the nature of the request by the complainant.
  Where the College is unable to take action consistent with the request of the complainant,
  a member of the Title IX Team will inform the complainant about the chosen course of
  action, which may include the College seeking disciplinary action against a respondent.
  Alternatively, the course of action may also include steps to limit the effects of the



                                           33
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 35 of 88



       alleged harassment and prevent its recurrence that do not involve formal disciplinary
       action against a respondent or revealing the identity of the complainant.

       Interim Measures, Remedies, and Accommodations

Upon receipt of a report, the College will impose reasonable and appropriate interim measures
designed to eliminate the hostile environment and protect the parties involved. The College will
make reasonable efforts to communicate with the parties to ensure that all safety, emotional
and physical well-being concerns are being addressed. Interim measures may be imposed
regardless of whether formal disciplinary action is sought by the Complainant or the College.

A complainant or respondent may request a No Contact Order or other protection, or the
College may choose to impose interim measures at its discretion to ensure the safety of all
parties, the broader College community and/or the integrity of the process.

All individuals are encouraged to report concerns about failure of another individual to abide by
any restrictions imposed by an interim measure. The College will take immediate and
responsive action to enforce a previously implemented measure.

The respondent and the complainant, upon written request to the Title IX Team, shall have the
right to:

              request a review of the need for, and terms of, interim measures which were
               imposed in accordance with the Sexual Misconduct Policy; and/or
              request modifications to the terms of the interim measures.

The respondent and the complainant shall be allowed to submit evidence in support of their
request. The request must be initiated within five (5) days of the imposition of the interim
measures.

The Title IX Team shall review the request and supporting evidence, if submitted, promptly.
A decision will be issued within three (3) days of receipt of the written request. The decision is
final.
           Range of Measures

       Interim measures will be implemented at the discretion of the College. Potential remedies,
       which may be applied to the complainant and/or the respondent, include:

              Access to counseling services and assistance in setting up initial appointment, both
               on and off campus.
              Imposition of campus “No Contact Order.”
              Rescheduling of exams and assignments (in conjunction with appropriate faculty).
              Providing alternative course completion options (with the agreement of the
               appropriate faculty).


                                                34
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 36 of 88



        Change in class schedule, including the ability to take an “incomplete,” drop a
         course without penalty or transfer sections (with the agreement of the appropriate
         faculty and/or Dean of Studies).
        Change in work schedule or job assignment (with the agreement of the Chief of
         Human Resources and/or responsible Vice President).
        Change in on-campus housing.
        Arranging to dissolve a housing contract and pro-rating a refund in accordance with
         campus housing policies.
        Assistance from College support staff in completing housing relocation for
         students.
        Limit an individual or organization’s access to certain College facilities or activities
         pending resolution of the matter.
        Voluntary leave of absence.
        Providing an escort to ensure safe movement between classes and activities.
        Providing student medical services.
        Providing academic support services.
        Interim suspension or College-imposed leave.
        Any other remedy that can be tailored to the involved individuals to achieve the
         goals of this policy.
        To seek an Order of Protection from a court of competent jurisdiction; the College
         will enforce the order of protection, once notified by the complainant of its
         existence and terms, or request local law enforcement to make an arrest.

     No Contact Order

  In cases involving allegations of sexual misconduct, relationship violence, sexual
  harassment, or stalking, the appropriate Dean(or designee), Administrator, or the Title IX
  Coordinator, regardless of whether the complainant wishes to pursue a formal or informal
  resolution or no resolution, shall afford each party (the complainant and respondent) the
  opportunity to request a No Contact Order. Each request shall be reviewed promptly.
  Additionally, a No Contact Order may be issued upon notification of a report of sexual
  misconduct, relationship violence, sexual harassment, or stalking if appropriate to do so in
  the judgment of the appropriate Dean (or designee), administrator, or the Title IX
  Coordinator.

  A No Contact Order typically will include a directive that the complainant and respondent
  refrain from having contact with one another, directly or through third parties, whether in
  person or via electronic means, pending the investigation and resolution of the matter. If
  the complainant and respondent observe each other in a public place, it shall be the
  responsibility of the respondent to leave the area immediately and without directly


                                           35
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 37 of 88



       contacting the complainant. The No Contact Order may establish a schedule for the
       complainant and respondent to access applicable buildings and properties when the
       complainant is not accessing the same. The Dean (or designee), administrator, or Title IX
       Coordinator shall make the No Contact Order available to the complainant and respondent
       as soon as it is issued.

       In the event that the Title IX Team or Campus Safety is notified of a violation of the terms
       of a No Contact Order, the party in alleged violation of the No Contact Order shall be
       provided an opportunity to review the matter with the appropriate administrator. If the
       Administrator, based upon the information available, decides that the No Contact Order
       has been violated, the Administrator may elect to suspend or discipline the party
       temporarily pending the resolution of the underlying complaint. The Administrator may
       also take further protective action that he/she deems appropriate concerning the interaction
       of the parties pending the outcome of disciplinary action or adjudication process, if any,
       including without limitation asking the appropriate Dean (or designee) or administrator to
       alter the one’s schedule and/or housing, if applicable.

       Training and Prevention Programming

The College is committed to providing a safe and nondiscriminatory environment for all members
of the College community. The College is equally committed to the prevention of prohibited
conduct through regular and ongoing education and awareness programs. Incoming students and
new employees receive primary prevention and awareness programming as part of their
orientation, and returning students and current employees receive ongoing training and related
programs. The College provides training to students, staff, and faculty members to ensure they
understand the policy and the topics and issues related to maintaining an education and
employment environment free from harassment and discrimination.

The College offers online and in-person training to students, staff, and faculty to ensure they
understand the policy, including how to report incidents of prohibited conduct, and how to access
confidential sources following an incident of prohibited conduct. Topics include Title IX and what
constitutes prohibited conduct under the policy; the definition of affirmative consent, including
examples; how the College analyzes whether conduct was unwelcome and the existence of a
hostile environment for purposes of sexual or gender-based harassment; options for reporting
prohibited conduct; the availability of confidential sources, on and off grounds; the College’s
resolution options for pursuing complaints under the policy; the potential sanctions for violating
the policy; effects of trauma, including neurobiological changes; the role alcohol and drugs often
play in incidents of prohibited conduct, including the deliberate use of alcohol and/or other drugs
to perpetrate sexual assault; strategies and skills for bystanders to intervene to prevent sexual,
gender-based, and other forms of interpersonal violence; how to report prohibited conduct to
Campus Safety or local law enforcement and the ability to pursue, simultaneously, a disciplinary
and criminal complaint; and the protection against retaliation afforded by the policy.

For information about the training and programming available on campus, please contact the Title
IX Coordinator.




                                                36
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 38 of 88




                 APPENDIX A
RESOLUTION OF A COMPLAINT AGAINST A STUDENT




                                 37
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 39 of 88



       Appendix A: Resolution of a Complaint Against a Student

The Sexual Misconduct Adjudication Process is the adjudication process applicable to complaints
against Union College students accused of sexual misconduct (including sex or gender-based
discrimination or harassment; sexual misconduct; and intimate partner violence (including
domestic and dating violence). As outlined in the Reporting section of the Sexual Misconduct
Policy, an individual who wishes to make a report of sexual or other prohibited conduct is
encouraged to make a report directly to the Title IX Coordinator, the Dean of Students Office, or
Campus Safety. In every instance under this policy, the College, through the coordinated efforts
of the Title IX Coordinator, the Senior Associate Dean of Students/Director of Student Conduct
and the Director of Campus Safety will conduct an initial Title IX Assessment will make an
immediate assessment of imminent risk to the individual or the campus community and respond
accordingly.

This adjudication process is intended to be prompt, fair and impartial and will provide for
disciplinary action, as appropriate. This adjudication process should be read in conjunction with
the College's Sexual Misconduct Policy, which also prohibits retaliation. As set forth in the Union
College Sexual Misconduct Policy, sex discrimination and violence have no place at Union
College and will not be tolerated. Sex discrimination and violence by or against any Union
College community member violates the College's core values, including the College's
commitment to providing a safe community and equal opportunity to all. Sex and gender based
discrimination, harassment and violence is prohibited by Union College policy and can constitute
violations of state and/or federal law.

           Informal Resolution

       Informal resolution is designed to assist the parties in reaching a mutually agreeable
       resolution. An individual wishing to employ an informal resolution of a complaint will
       meet with the Senior Associate Dean of Students and Title IX Coordinator who will
       explain the process and options available to the student.

       The Dean of Students Office may seek to resolve certain sexual misconduct cases
       through an informal process involving both the Complainant and accused. For example, a
       Complainant and Respondent may agree with the office that education and training for the
       Respondent are an appropriate and sufficient conclusion. If, based on the information
       provided about the incident, the Dean of Students office believes such a resolution is
       possible and appropriate, the office will speak with the Complainant. If the Complainant
       agrees, the office will then speak with the Respondent. If both the Complainant and
       Respondent are satisfied with a proposed resolution and the office believes the resolution
       satisfies the College’s obligation to provide a safe and nondiscriminatory environment
       for all students, the resolution will be implemented, the disciplinary process will be
       concluded and the matter will be closed. If these efforts are unsuccessful, the
       disciplinary process will continue. Before starting these discussions, the Dean of
       Students Office will notify the Complainant and Respondent that each has the right to
       end the informal process at any time. The College will not use informal resolution for
       cases involving allegations of sexual assault.



                                                38
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 40 of 88




  The Dean of Students and the Title IX Coordinator will maintain records of all reports and
  conduct referred for informal resolution. Informal resolution will typically be completed
  within thirty (30) days of the initial report.

     Sexual Misconduct Adjudication Process

  Formal Resolution of a complaint under this policy will occur through the use of an
  Adjudication Panel. A brief outline of the process is provided below. A description of each
  step in the process is outlined thereafter.

     1. Initiating the Disciplinary Process
     2. Responding to a Disciplinary Complaint
     3. Fact Finding Investigation
     4. Investigative Report
     5. Document Review
     6. Notice of Charges
     7. Notice of Adjudication
     8. Panel Adjudication/Decision
     9. Sanctions
     10. Outcome Letter
     11. Appeals
     12. Concerns about the Implementation of this Policy
     13. Integrity of Process
     14. Conclusion of Case

     1. Initiating the Disciplinary Process
     A person who has experienced an incident of sexual misconduct, including sexual
     harassment, sex/gender discrimination, sexual assault, relationship violence,
     stalking, sexual exploitation and any other sexual misconduct committed by a
     Union College student, may file a complaint against the student responsible for that
     conduct. Complaints may be filed with the Title IX Coordinator, Campus Safety, or the
     Senior Associate Dean of Students/Director of Student Conduct, who are also known
     collectively as the Title IX Team.

         a. Complainant Initiated Process
         The individual bringing the allegation is called the Complainant. The Complainant
         will be asked to submit three forms to initiate the disciplinary complaint. The
         Complainant’s forms should be signed, dated, and submitted to the Title IX
         Coordinator. The Complainant is welcome to have an Advisor attend any meetings
         scheduled.




                                          39
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 41 of 88



        b. Timing of Complaints
        There is no time limit for the submission of a complaint alleging sexual misconduct.
        A complaint may be filed at any time as long as the Respondent remains enrolled
        at the College. A complaint received after the term has ended or during a College
        break may result in a delay in the adjudication of the complaint until the beginning
        of the subsequent term in which the Respondent is enrolled. Please note that the
        College only has jurisdiction over students when they are enrolled.

        The College reserves the right to initiate adjudication of a complaint immediately
        to protect the interests and safety of the College community even when the incident
        takes place after the end of the term.
        c. Complaint Form
        Prior to completing the Complainant’s Statement, the Complainant will be asked to
        complete a less detailed Complaint Form. This document will contain basic
        information such as the time, date, location, and brief description of the allegations
        underlying the disciplinary complaint. This Complaint Form must contain
        sufficient detail to permit a reasonable person to understand the charges being
        brought and to be able to adequately respond. The Respondent will be given access
        to the Complaint Form prior to filing a written response statement.

        d. Complainant’s Statement
        For a Complainant to file a disciplinary complaint against a student, the
        Complainant must submit a written statement detailing the allegations of the sexual
        misconduct. This statement is the first opportunity for the Complainant to describe
        the allegations against the Respondent. The statement should communicate the
        Complainant’s full account of the event and its context, as well as the
        Complainant’s reflections. To facilitate the process, the Complainant should follow
        these guidelines:

           •   Describe the event(s) in full detail. Relate in full the facts of the incident
               as you recall them. Take care to distinguish between what you saw, heard,
               or experienced first-hand from what you may have learned later from others.

           •   Describe the context. It is important for you to give your perception of the
               Respondent’s conduct and the context in which the alleged incident
               occurred, including its location, and any witnesses to it.

           •   Reflect on the event(s). It is helpful for you to provide any conclusions you
               have drawn about the incident, stating clearly why you believe the
               Respondent’s actions may have violated College policy or the Code of
               Conduct.




                                         40
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 42 of 88



        The Complainant’s Statement should include the name of the Respondent, the date
        and location of the alleged sexual misconduct and the details of the alleged
        misconduct. This statement should provide as much detail as possible about the
        facts surrounding the alleged sexual misconduct.

        A descriptive list of all sources of information (e.g., witnesses, correspondence,
        records, etc.) should be attached to the Complainant’s Statement. This list should
        include information which the Complainant believes should be considered in
        deciding this disciplinary complaint, along with a brief explanation of why this
        information would be relevant and helpful to the process. The sources and/or
        location of this supporting information should be identified. Complainants are
        advised to not attempt to obtain this information themselves. The Investigator(s)
        will solicit any relevant statements or documents referenced through this process.

        The Complainant’s Statement is one of the most important documents to be
        considered in the Sexual Misconduct Adjudication Process. Once submitted, the
        Complainant’s Statement may not be amended, but it may be supplemented through
        interviews with the Investigator(s) as set forth in Section C below. The statement
        must be prepared by the Complainant.

        It is unacceptable for a Complainant to submit a statement written by others,
        including parents, support persons, or attorneys. However, Complainants are
        encouraged to share a draft of the statement with a support person who is well-
        positioned to discuss, among other matters, the statement’s style, organization,
        length, and clarity, while also anticipating questions it may raise for the fact-
        finder. The Complainant will be required to sign a statement verifying that he/she
        authored the Complainant’s Statement.

        The Respondent will not be allowed to see the Complainant’s Statement until after
        the Respondent has filed their statement in response to the original Complaint Form.
        Once the Respondent has submitted their statement, they will be given a copy of
        the Complainant’s Statement. The Complainant will also be given a copy of the
        Respondent’s Statement.
        e. Limited Disclosure/ Non-Retaliation Acknowledgment
        The Complainant will be required to sign a Limited Disclosure/Non-Retaliation
        Acknowledgment, agreeing to limit disclosure of the disciplinary complaint,
        including the facts of the underlying complaint, to attorneys, counselors, clergy,
        physicians, other therapeutic professionals, family, and others to assist the
        Complainant in the process or others who may have relevant information with
        respect to the underlying complaint. The Complainant agrees not to harass,
        threaten, and/or otherwise inappropriately compel others in an effort to provide
        information with respect to the underlying complaint. This limited disclosure
        obligation is to preserve the integrity of the investigative process and also to prevent
        allegations of retaliation. Through this Acknowledgment, the Complainant also
        agrees to refrain from any retaliatory conduct against the Respondent or any


                                          41
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 43 of 88



        witnesses in the matter and may be responsible for any retaliation by persons
        affiliated with the Complainant (i.e. a friend or family member).

        f. No Contact Order
        Upon the initiation of a complaint under the Sexual Misconduct Adjudication
        Process, a “No Contact Order” will be put into place between the Complainant and
        Respondent by the Senior Associate Dean of Students/Director of Student Conduct.
        The No Contact Order will bar any communication or contact between the
        Complainant and Respondent and will prohibit any interaction or exchange
        between them, either directly or through others (e.g. friends, family members,
        attorneys, others, etc.). The Title IX Team will work with the Complainant and
        Respondent to facilitate the terms of the No Contact Order so that they may attend
        classes and use College facilities as appropriate. The goal of the No Contact Order
        is to allow both the Complainant and Respondent, to the extent possible, to continue
        their academic and social endeavors while still avoiding contact during the
        adjudication of the complaint. The No Contact Order can be as detailed as
        necessary, include specific plans of where the Complainant and Respondent can be
        at specific times. A No Contact Order can be kept in place after the conclusion of
        the Sexual Misconduct Adjudication Process. In cases where a demonstrated
        violation of the No Contact Order has been shown, the responsible party may
        be separated from the College pending the final resolution of the disciplinary
        complaint as an interim measure. The Complainant and/or Respondent may also
        be able to seek restraining orders or other orders of protection outside of the
        College, through the courts; the College will also endeavor, as possible, to enforce
        these orders of protection on campus. Information about obtaining these types of
        orders can be obtained from Campus Safety by calling 518-388-6911 or through
        local law enforcement.

        g. Administrative Complaints
        Union College may independently initiate a disciplinary complaint against a student
        under this policy. In this type of Administrative Complaint, the College will act as
        the Complainant in the adjudication of a sexual misconduct complaint against a
        student. Such complaints will proceed under the processes outlined in this policy
        and may result in disciplinary action as if the Complainant were a student. A
        victim/survivor will be considered a witness in an Administrative Complaint and
        will be given the option to be as involved or as uninvolved as they wish.

        The College affirms the right of a victim/survivor to decide whether they wish to
        be involved in a Sexual Misconduct Adjudication Process. At the same time, and
        under limited circumstance, when the conduct at issue involves a threat to the
        campus safety (which includes but is not limited to the involvement of violence,
        the use of weapons, or repeat offenses) the College will be compelled to move
        forward with a Sexual Misconduct Adjudication Process. Under these
        circumstances and whenever possible, the College will endeavor to inform the
        victim/survivor of its need to move forward prior to commencing the Sexual
        Misconduct Adjudication Process, and will inform the victim/survivor how their


                                         42
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 44 of 88



        information will be shared. Support resources and interim measures will be
        available as appropriate and a No Contact Order will be put into place.

        To initiate an Administrative Complaint, the College will obtain enough
        information about the incident to prepare a complaint statement which will be used
        in place of the Complainant’s Statement within this process. The gathering of
        information for the complaint statement usually involves obtaining an account from
        the victim/survivor, if they are willing to provide such information. After obtaining
        that account, a victim/survivor will be treated as a witness within the adjudication
        of the Administrative Complaint. The victim/survivor will have the option to
        receive information regarding the progress of the adjudication or may request no to
        receive such information. Although the victim/survivor is not the initiator of this
        action, they will be informed of the outcome. At any point, the victim/survivor may
        join the Sexual Misconduct Adjudication Process as a Complainant.

        The Respondent will be notified when an Administrative Complaint is initiated and
        will be provided with a letter from the appropriate office in place of the Complaint
        Form. The Respondent will be given the opportunity to submit a written
        Respondent’s Statement in response. Once the Respondent has submitted their
        written response they will be given a copy of the Complaint Statement. Then the
        adjudication of the complaint will proceed under the process outlined herein.

     2. Responding To a Disciplinary Complaint
     The person against whom the disciplinary complaint is brought is called the
     Respondent. The Respondent shall be given written notification when a disciplinary
     complaint has been filed against him or her.

        a. Initial Notification Meeting
        Within five (5) days of receiving notice of the disciplinary complaint, the
        Respondent must meet with the Title IX Team. The Respondent is welcome to have
        an Advisor attend.

        b. Limited Disclosure/Non-Retaliation Acknowledgement
        The Respondent will be required to sign a Limited Disclosure/Non-Retaliation
        Acknowledgment, agreeing to limit disclosure of the disciplinary complaint,
        including the facts of the underlying complaint, to attorneys, counselors, clergy,
        physicians, other therapeutic professionals, family, and others to assist the
        Respondent in the process or others who may have relevant information with
        respect to the underlying complaint. The Respondent agrees not to harass, threaten,
        and/or otherwise inappropriately compel others in an effort to provide information
        with respect to the underlying complaint. This limited disclosure obligation is to
        preserve the integrity of the investigative process and also to prevent allegations of
        retaliation. Through this Acknowledgment, the Respondent also agrees to refrain
        from any retaliatory conduct against the Complainant or any witnesses in the matter




                                          43
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 45 of 88



        and may be responsible for any retaliation by persons affiliated with the Respondent
        (i.e. a friend or family member).

        c. Duty to Cooperate
        The Respondent has an obligation to cooperate with the Title IX Team regarding
        this matter. Refusal or failure by the Respondent to meet and cooperate with the
        Title IX Team, investigators, or other Administrators involved in the matter or to
        sign the Limited Disclosure/Non-Retaliation Acknowledgement, as determined by
        the Senior Associate Dean of Students (or designee), may result in (1) removal of
        the Respondent as an interim measure and/or (2) the adjudication of the disciplinary
        complaint without input from the Respondent.

        d. Complaint Form
        Once the Respondent has signed the Limited Disclosure/Non-Retaliation
        Agreement, the Title IX Team will provide the Respondent with a copy of the
        Complaint Form, discuss the nature of the complaint, explain the rights and
        responsibilities of the Respondent, explain the prohibition against retaliation,
        explain the Sexual Misconduct Adjudication Process, and give the Respondent a
        copy of the relevant policies.

        e . No Contact Order
        Upon the initiation of a complaint under the Sexual Misconduct Adjudication
        Process, a No Contact Order will be put into place between the Complainant and
        Respondent. The No Contact Order will bar any communication or contact between
        the Complainant and Respondent and will prohibit any interaction or exchange
        between them, either directly or through others (e.g. friends, family members,
        attorneys, others, etc.). The Title IX Team will work with the Complainant and
        Respondent to facilitate the terms of the No Contact Order so that they may attend
        classes and use College facilities as appropriate. The goal of the No Contact Order
        is to allow both the Complainant and Respondent, to the extent possible, to continue
        their academic and social endeavors while still avoiding contact during the
        adjudication of the complaint. The No Contact Order can be as detailed as
        necessary, include specific plans of where the Complainant and Respondent can be
        at specific times. A No Contact Order can be kept in place after the conclusion of
        the Sexual Misconduct Adjudication Process. In cases where a demonstrated
        violation of the No Contact Order has been shown, the responsible party may be
        separated from the College pending the final resolution of the disciplinary
        complaint as an interim measure. The Complainant and/or Respondent may also be
        able to seek restraining orders or other orders of protection outside of the College,
        through the courts; the College will also endeavor, as possible, to enforce these
        orders of protection on campus. Information about obtaining these types of orders
        can be obtained from Campus Safety by calling 518-388-6911 or through local law
        enforcement.




                                         44
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 46 of 88



        f. Options
        Upon reviewing the Complaint Form, the Respondent has two (2) options for
        resolving the allegations.

           (1) Pre-Fact Finding Investigation Resolution of Complaint/Acceptance of
               Allegations
           After meeting with the Title IX Team and reviewing the Complaint Form,
           the Respondent has the right to end the Sexual Misconduct Adjudication
           Process by accepting responsibility for the conduct alleged in the Complaint
           Form. If the Respondent accepts responsibility for the conduct alleged in the
           Complaint Form, the process would not proceed to the Fact Finding
           Investigation phase. Instead, the matter would be referred to the Senior
           Associate Dean of Students to decide the appropriate disciplinary action
           against the Respondent.

           The Senior Associate Dean of Students may take the Respondent’s acceptance
           of responsibility into consideration in determining the appropriate sanction.
           Once the Respondent accepts responsibility, such acceptance cannot be
           withdrawn. A written finding of the acceptance of responsibility and the
           resulting disciplinary action will be issued by the Senior Associate Dean of
           Students, which will become part of the Respondent’s student records and
           will be shared with the Complainant. If the Respondent does not wish to
           participate in this resolution process, then he/she will need to prepare a
           Respondent’s Statement as noted below. The Respondent must decide
           whether he/she would like to utilize this resolution process before expiration
           of the seven (7) days for submitting the Respondent’s Statement.

           (2) Respondent’s Statement
           If the Respondent does not accept responsibility, they will be asked to provide
           a written response to the information contained in the Complaint Form. The
           Respondent’s Statement must be submitted to the Title IX Coordinator within
           seven (7) days after the meeting with the Title IX Team. The Respondent’s
           Statement should contain the Respondent’s full recollection of the alleged
           incident. This statement is the Respondent’s opportunity to respond to the
           allegations made by the Complainant. The statement should communicate the
           Respondent’s recollection of the event and its context, as well as the
           Respondent’s reflections by following these guidelines:

           •   Describe the event(s) in full detail. Relate in full the facts of the incident as
               you recall them. Take care to distinguish between what you saw, heard, or
               experienced first-hand from what you may have learned later from others.

           •   Describe the context. It is important for you to give your perception of the
               conduct and the context in which the alleged incident occurred, including
               its location, and any witnesses to it.


                                          45
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 47 of 88




             •   Reflect on the event(s). It is helpful for you to provide any conclusions you
                 have drawn about the incident, stating clearly why you believe your actions
                 have not violated College policy or the Code of Conduct.

             A descriptive list of all sources of information (e.g., witnesses, correspondence,
             records, etc.) should be attached to the Respondent’s Statement. That list should
             include information which the Respondent believes should be considered in
             deciding the disciplinary complaint, along with a brief explanation of why this
             information would be relevant and helpful to the process. The sources and/or
             location of this supporting information should be identified. Respondents are
             advised to not attempt to obtain the information themselves. The Investigator(s)
             will solicit relevant statements or documents referenced through this process.

             The Respondent’s Statement will be one of the most important documents to be
             considered in the Sexual Misconduct Adjudication Process. Once submitted,
             the Respondent’s Statement may not be amended, but it may be supplemented
             through interviews with the Investigator(s). The statement must be prepared by
             the Respondent. It is unacceptable for a Respondent to submit a statement
             written by others, including parents, support persons, or attorneys. However,
             the Respondent is encouraged to share a draft of the statement with a support
             person who is well positioned to discuss, among other matters, the statement’s
             style, organization, length, and clarity, while also anticipating questions it may
             raise for the fact-finder. The Respondent will be required to sign a statement
             verifying that they authored the Respondent’s Statement. Once the Respondent
             has submitted their statement, the Respondent will be given a copy of the
             Complainant’s Statement. The Complainant will also be given a copy of the
             Respondent’s Statement.

     3. Fact Finding Investigation
     After both parties have submitted their statements to the Title IX Coordinator, the Title
     IX Coordinator will initiate a Fact-Finding Investigation, utilizing the College’s neutral
     investigators. It is the responsibility of the Investigator(s), not the parties, to gather the
     evidence relevant to the Complaint and the facts raised in the parties’ statement, to the
     extent reasonably possible. During the course of the investigation, the Investigator(s)
     may utilize some or all of the following procedures, in whatever order the
     Investigator(s) deems most appropriate. The scope of the Fact Finding Investigation
     will not be limited to information provided by the parties or to the violations outlined
     in the disciplinary complaint. In all cases, the Investigator(s) will conduct an impartial
     investigation into the allegations of the disciplinary complaint, reviewing all evidence
     deemed to be relevant. Parties and witnesses will be requested to make themselves
     reasonably available to the Investigator(s). Refusal by a party or witness to cooperate
     with the Investigator(s) in the Fact Finding Investigation, as determined by the Senior
     Associate Dean of Students, may result in disciplinary action against the person
     refusing to cooperate. A refusal to cooperate does not preclude completion of the
     investigation.


                                            46
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 48 of 88




        a.   Document Review
        Once statements have been submitted by the parties, the Investigator(s) will review
        the statements and all of the supporting material referenced. The Investigator(s)
        will then attempt to obtain any documents or other materials deemed relevant to the
        investigation. Any documents or information deemed to be material to the findings
        regarding the disciplinary complaint or any other violations will be disclosed to
        both parties for comment or rebuttal.

        b. Party Interviews
        The Investigator(s) will interview the Complainant and the Respondent separately.
        This meeting is an opportunity for the participant to discuss his/her recollection of
        any event in question, supplement any written statements already submitted, voice
        any concerns, and work with the Investigator(s) to determine what information may
        be helpful in the investigation of the allegations. Parties may also discuss the impact
        that this experience has had on them. All of the materials provided to the
        Investigator(s) by either the Complainant or the Respondent will be disclosed to the
        other party in advance of their respective interviews, including the complete
        statement of the other party. The Investigator(s) may interview the parties more
        than once and as necessary. Both the Complainant and Respondent may have
        his/her Advisor (as defined hereinafter in this Policy) accompany them to the
        meetings between the Investigator(s) and the party being assisted by the Advisor,
        but such Advisor may not participate in the conversation. Prior to sitting in on any
        interviews, the Advisor will be required to sign a Limited Disclosure/Non-
        Retaliation Acknowledgment, agreeing to limit discussion of anything relating to
        the disciplinary complaint with anyone other than those involved with this process.
        At the conclusion of the interview, participants are permitted to make an optional
        closing statement.

        c. Witness Interviews
        The Investigator(s) will attempt to contact and interview any witnesses identified
        by the parties that the Investigator(s) deems to be relevant to the resolution of the
        disciplinary complaint. The Investigator(s) may also interview any other persons
        they find to be potentially relevant to this matter. Witnesses may not bring Advisors
        to their interviews. Prior to being interviewed, a witness will be required to sign a
        Limited Disclosure/Non-Retaliation Acknowledgement, agreeing to limit
        disclosure of anything relating to the disciplinary complaint and their interview
        with anyone other than those involved within the process. Through this
        Acknowledgment, the witness will also agree to refrain from any retaliatory
        conduct against the parties or any witnesses in the matter and may be responsible
        for any retaliation by persons affiliated with them (i.e. a friend or family member).
        The Investigator(s) will employ best efforts to interview relevant witnesses who are
        no longer on campus or in the Schenectady area, attempting to contact them by
        phone or internet.




                                          47
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 49 of 88



        d. Expert Witnesses
        The Investigator(s) reserve the right to consult with any experts which the
        Investigator(s) deems helpful to the determination of the facts of this case. An
        expert witness could be consulted to review the allegations and information and
        provide a professional opinion or otherwise give input regarding information or
        evidence discovered in the Fact Finding Investigation.

        e. Admissibility of Evidence
        The fact finding investigation process is intended to arrive at the truth of the matter
        without the formalities associated with rules and procedures specifically designed
        by lawyers to manage courtroom litigation. Students can address issues and present
        documents to the Investigator without concerns about admissibility. It should be
        noted that if the Investigator determines that the issues raised and/or documents
        presented are relevant and suggest whether the alleged conduct occurred then, in
        the interest of fairness, that information will be disclosed to the parties at or before
        the time the Investigative Report is made available for review by the parties.

           (1) Sexual History
           In general, a Complainant’s prior sexual history is not relevant and will not be
           admitted as evidence at a hearing. Where there is a current or ongoing
           relationship between the Complainant and the Respondent, and the Respondent
           alleges consent, the prior sexual history between the parties may be relevant to
           assess the manner and nature of communications between the parties. As noted
           in other sections of this policy, however, the mere fact of a current or previous
           dating or sexual relationship, by itself, is not sufficient to constitute consent.
           Any prior sexual history of the Complainant with other individuals is typically
           not relevant and will not be permitted.

           (2) Medical and Counseling Records
           The use of medical and/or counseling records in the adjudication process is rare.
           Medical and counseling records are confidential documents that students will
           never be required to disclose in the process. Medical and counseling documents
           being privileged means that they cannot be shared with anyone other than the
           treating professional unless the patient agrees to disclosure. Students should be
           aware that there are legal implications to agreeing to produce privileged
           records. Because of this, students are encouraged to seek advice from a
           knowledgeable source about the possible consequences of releasing this
           information.

           A Complainant or Respondent who, after due consideration, believes that
           his/her own medical or counseling records would be helpful in determining
           whether sexual misconduct occurred has several options for voluntarily
           presenting this information:




                                          48
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 50 of 88



            •   The Complainant or Respondent can voluntarily decide to present their
                own medical or counseling records to the Investigator as part of the
                documents which they would like to have the fact finder consider in
                deciding the disciplinary complaint. Please note that if a party decides
                to produce such records, they must be produced in their entirety. The
                production of excerpts or selected documents is inappropriate and will not
                be considered.

            •   On occasion, the Investigator may ask the Complainant or Respondent to
                voluntarily agree to provide these records if the Investigator believes that
                such documentation exists and that it would be helpful in deciding the
                disciplinary complaint. A party is under no obligation to provide this
                information and may simply say “no” to this request. A party has a right
                to refuse to provide these records and that refusal is completely acceptable.
                Prior to responding to such a request, a party is encouraged to consult with
                their Advisor about the implications of agreeing or denying the request.
                Please note that if a party does decide to produce such records, they must
                be produced in their entirety. The production of excerpts or selected
                documents is inappropriate and will not be considered.

            •   The Investigator may ask a Complainant or Respondent to voluntarily
                provide a verification of therapeutic or medical services to confirm
                simply that such treatment occurred; however, the verification will not
                provide any details regarding that treatment.

            On rare occasions, a person may be in possession of the medical and/or
            counseling records of another party or witness. Such records can only be
            presented to the Investigator under the following circumstances: (i) The person
            can show that the records are relevant to the pending disciplinary complaint;
            (ii) the person can document or otherwise prove that the records were legally
            obtained and may be disclosed to those not in possession of the records; and
            (iii) the records can be authenticated. Failure to meet any of these conditions
            means that the records will not be considered in the determination regarding
            sexual misconduct.

     4. Investigative Report
     Once the Fact Finding Investigation has been completed, the Investigator(s) will
     evaluate the information obtained during this process. The Investigator(s) will prepare
     a report summarizing and analyzing the relevant facts received through the
     Investigation, noting any supporting documentation or statements. The Investigator(s)
     will present the Investigation Report to the Senior Associate Dean of Students and the
     Title IX Coordinator for review. The Senior Associate Dean of Students/Director of
     Student Conduct and the Title IX Coordinator will review the investigative report, any
     witness statements and any other documentary evidence to determine whether the
     proffered information contained therein is relevant and material to the determination of


                                          49
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 51 of 88



     responsibility given the nature of the allegation. In general, the Senior Associate Dean
     of Students/Director of Student Conduct may redact information that is irrelevant, more
     prejudicial than probative, or immaterial. The Senior Associate Dean of
     Students/Director of Student Conduct may also redact statements of personal opinion,
     rather than direct observations or reasonable inferences from the facts, and statements
     as to general reputation for any character trait, including honesty. Neither the
     Complainant nor the Respondent shall have the right to review redactions from the
     Investigative Report.

     Once the report is finalized, it will be provided to both the Complainant and the
     Respondent for review. The report may not contain information that has been redacted
     as determined by the Senior Associate Dean of Students and the Title IX Coordinator.
     The final report will be made available to the Sexual Misconduct Adjudication Panel.
     Under ordinary circumstances, the Investigative Report should be submitted to the
     Senior Associate Dean of Students and the Title IX Coordinator within fifteen (15)
     days after the completion of the Fact Finding Investigation.

     5. Document Review
     Both the Complainant and Respondent will be provided the opportunity to review the
     final investigative report. This document review will take place within the Dean of
     Students Office or in the Title IX Coordinator’s Office – the documents and any
     evidence, either originals or copies, will not permitted to leave the office. The
     Complainant and the Respondent may bring their Advisor to this review.

     Any requested changes or concerns must be submitted in writing to the Senior
     Associate Dean of Students by the respective parties within two (2) days of reviewing
     the document(s). The Complainant has the option, as outlined below, to withdraw the
     complaint within two (2) days of reviewing the final investigative report. Additionally,
     the Respondent has the option, as outlined below, to accept responsibility for the
     allegation(s) and the Senior Associate Dean of Students will decide the appropriate
     disciplinary action against the Respondent. The Senior Associate Dean of Students will
     notify both parties should there be any changes within two (2) days of receipt of written
     notification from either party. The Senior Associate Dean of Students, in consultation
     with the Title IX Coordinator, will provide a copy of the final investigative report to
     the Adjudication Panel.

        a. Options
        Upon review of the final investigative report and before the final investigative
        report is provided to the Adjudication Panel, both the Complainant and Respondent
        have the option to:

            (1) Respondent May Accept Responsibility
            If the Respondent accepts responsibility for the conduct alleged in the
            Investigative Report, the process would not proceed to the Adjudication Panel.
            Instead, the matter would be referred to the Senior Associate Dean of Students


                                          50
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 52 of 88



            to decide the appropriate disciplinary action against the Respondent. Once the
            Respondent accepts responsibility, such acceptance cannot be withdrawn. A
            written decision will be provided by the Senior Associate Dean of Students to
            both parties. These documents will become part of the Respondent’s student
            records in accordance with policy.

            (2) Respondent May Not Accept Responsibility
            If the Respondent does not accept responsibility for the conduct alleged in the
            Investigative Report, the Adjudication Panel will receive the final Investigative
            Report and the process will proceed as outlined below.

            (3) Complainant May Withdraw Complaint
            If the Complainant wishes to withdraw their complaint after reviewing the
            Investigative Report they may do so in writing within two (2) days of reviewing
            the document(s). Once a complaint has been withdrawn, it cannot be filed again
            by the Complainant within in this process. The College reserves the right to
            proceed with the disciplinary complaint as an Administrative Complaint, even
            after a Complainant withdraws it, at the request of the Respondent or in order
            to protect the interests and safety of the Union Community. If the College does
            not choose to move forward, the withdrawal of the complaint will, under most
            circumstances, end the Sexual Misconduct Adjudication Process for that
            complaint.

     6. Notice of Charges
     The Senior Associate Dean of Students/Director of Student Conduct will send a copy
     of a written Notification Letter to both the Complainant and the Respondent. The
     Notification Letter provides each party with a brief summary of the conduct at issue
     and the specific provisions of the policy that are alleged to have been violated.

     7. Notice of Adjudication
     Once each party has met with the Senior Associate Dean of Students/Director of
     Student Conduct and reviewed the documents related to the case, a Notice of
     Adjudication is sent to the Complainant and the Respondent. In addition, the Notice
     provides the parties with the date, time, and place of their respective meetings with the
     Panel, as well as the name(s) of the person(s) hearing the case. The Complainant and
     Respondent will be meet separately with the Panel.

     In general, the Panel meetings will be scheduled within ten (10) days of the date of the
     Notice of Adjudication. Under extenuating circumstances, this time frame may be
     extended.
     8. Panel Adjudication/Decision
     Upon determining that all the issues regarding the disciplinary complaint have been
     fully investigated and adequately addressed, the Title IX Coordinator and the Chair of
     the Adjudication Panel will select four (4) members to serve on the Panel.


                                          51
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 53 of 88




     The Adjudication Panel is typically composed of two (2) faculty or staff members, two
     (2) students, and the chair, a Senior Student Affairs Administrator. Each member,
     including the chair, will have an equal vote. A quorum of the Adjudication Panel shall
     consist of the chair, and two (2) panel members.

     The Adjudication Panel will have the responsibility to determine (1) whether College
     policy has been violated and (2) what recommended disciplinary action should be
     imposed if Union College’s Sexual Misconduct policy is found to have been violated.

     The Adjudication Panel has been given the responsibility by the College
     Administration to adjudicate proscribed conduct. The Panel will adjudicate cases
     involving an alleged violation of the Sexual Misconduct Policy in accordance with the
     procedures set forth herein.

     The parties are permitted to request that the Panel ask questions of the other
     party. These questions are to be submitted, in writing, in advance of the Pre-Decision
     Conference to the Title IX Coordinator. The Panel will determine the appropriateness
     of any question presented and may elect not to ask a question that is deemed irrelevant,
     is deemed to have already been addressed, or a question that is deemed inflammatory,
     derogatory, or degrading.

     Upon receipt of the investigative report, the Adjudication Panel will meet and review
     the document. The Panel must review the Investigation Report containing all pertinent
     information regarding the incident in question. Prior to the Panel’s adjudication of the
     case, the Panel Chair will schedule separate Pre-Decision Conferences with the
     Complainant and the Respondent. During the Pre-Decision Conferences, the Panel will
     provide the Complainant and Respondent each with an opportunity to comment on and
     respond to the information presented, ask and answer questions, and provide any
     additional information that should be considered prior to a final decision being rendered
     regarding the disciplinary complaint. The Complainant and Respondent may each
     provide a rebuttal statement, impact statement or narrative, or identify any new
     documents or information that may be relevant to the finding at the Pre-Decision
     Conference.

     Present at the Pre-Decision Conference will be the Complainant and their advisor or
     the Respondent and their advisor as well as the Administrative Panel members, the
     Title IX Coordinator, and/or College counsel. College counsel may not be present
     during the Pre-Decision Conferences, however, the Panel Chair reserves the right to
     consult at any time.

     Normally, within five (5) days of the Pre-Decision Conferences, the Complainant and
     Respondent will be afforded the opportunity to review the entire written transcript of
     the testimony offered by both parties before the Adjudication Panel. Any additional
     information, statements, or additional questions a party determines should be raised
     with the other party (based upon a review of the transcript) must be provided, in writing,



                                          52
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 54 of 88



     to the Title IX Coordinator within two (2) business days after receipt of the transcript.
     At no time are the Complainant and Respondent to contact any member of the Panel
     directly. All communication between the Complainant and Respondent and the Panel
     will be done through the Title IX Coordinator or a designee.

     After meeting with the Complainant and Respondent and reviewing any additional
     information and/or narratives submitted for consideration, the Adjudication Panel may
     determine that additional inquiry is needed in order for a decision to be rendered
     regarding the disciplinary complaint. If so, the Adjudication Panel Chair will ask the
     Title IX Coordinator to initiate a supplemental fact-finding investigation into the areas
     of concern. The investigator will focus any additional investigation on the specific
     inquiries posed by the Adjudication Panel. The investigator will then prepare and
     submit a Supplemental Investigation Report addressing the findings as to the issues
     raised by the Panel. If the supplemental fact-finding investigation causes the process to
     exceed the 60 day timeframe, the Title IX Coordinator will advise the Complainant and
     Respondent in writing of the delay and offer an explanation of a timeline. The Panel
     Chair reserves the right to schedule subsequent, separate Pre-Decision Conferences to
     address the findings from the supplemental investigation or any additional questions
     requested by either party with the Complainant and Respondent, should the Panel feel,
     at its discretion, that such a meeting would be helpful to the process.

     The Panel Adjudication process is intended to provide a fair and ample opportunity for
     each side to represent his/her account of the incident and for the Panel to determine
     whether College policy was violated and to recommend appropriate sanctions, if
     necessary. The Panel is a formal proceeding not comparable to a criminal or civil
     process; it is the mechanism by which the College assesses, and as appropriate, takes
     formal disciplinary action regarding a violation of College policy.

     There will be a single transcript made of the meetings which shall be the sole property
     of the Dean of Students Office. The transcript will be provided to for review to the
     Complainant and Respondent in connection with the Pre-Decision Conference
     Hearings in order to raise additional questions for the Panel to ask the other party, to
     be provided to the Title IX Coordinator in writing according to procedures set forth
     herein, and/or in connection with an appeal. The transcription will be maintained for a
     period of four (4) months from the date the appeal period has lapsed or until an appeal
     decision has been rendered, whichever is later.

        a. Advisors
        An advisor is any individual selected by the Complainant or Respondent, including
        retained legal counsel. If the Complainant or Respondent elects to have an advisor
        attend, the advisor is permitted, subject to restrictions, to attend the sessions with
        the investigators, meetings with the Title IX Coordinator, meetings with the Senior
        Associate Dean of Student/Director of Student Conduct, meetings with Dean of
        Students Office, and/or appearances before the Adjudication Panel. The advisor is
        permitted to provide the Complainant or Respondent advice during these meetings
        at appropriate times when the student being advised is not answering questions. The


                                          53
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 55 of 88



        advisor is not allowed to argue for, advocate for, or present the case for the
        Respondent or Complainant or directly address the investigators, the Senior
        Associate Dean of Student/Director of Student Conduct, Dean or Students or
        designee, or Panel. The College reserves the right to remove or dismiss advisors
        from meetings who become disruptive, who do not abide by the restrictions set forth
        herein, or who intentionally delay the investigation or adjudication process.

        Advisors who wish to communicate about the case may contact the Senior
        Associate Dean of Students/Director of Student Conduct or the Title IX
        Coordinator   after signing    the   Limited   Disclosure/Non-Retaliation
        Acknowledgement.

        b.   Prior Sexual History
        In general, a Complainant’s prior sexual history is not relevant and will not be
        admitted as evidence. Where there is a current or ongoing relationship between the
        Complainant and the Respondent, and the Respondent alleges consent, the prior
        sexual history between the parties may be relevant to assess the manner and nature
        of communications between the parties. As noted in other sections of this Policy,
        however, the mere fact of a current or previous dating or sexual relationship, by
        itself, is not sufficient to constitute consent. Any prior sexual history of the
        Complainant with other individuals is typically not relevant and will not be
        permitted.

        c. Request to Reschedule Panel Meeting
        Either party can request to have an Adjudication Panel meeting rescheduled. Absent
        extenuating circumstances, requests to reschedule must be submitted to the Senior
        Associate Dean of Students/Director of Student Conduct with an explanation for
        his or her request at least three (3) business days prior to the scheduled meeting.
        The Senior Associate Dean of Students/Director of Student Conduct will have sole
        discretion to grant or deny any request to reschedule a Panel Meeting.

        d. Consolidation of Adjudication Proceedings
        At the discretion of the Senior Associate Dean of Students/Director of Student
        Conduct, in consultation with the Title IX Coordinator, multiple reports may be
        consolidated against a Respondent into one Adjudication Panel meeting, if the
        evidence related to each incident would be relevant and probative in reaching a
        determination on the other incident. Matters that include related conduct that would
        regularly have been heard under the Code of Student Conduct may be consolidated
        even if they involve multiple Complainants and/or multiple Respondents.

        e. Attendance at Adjudication Panel Meeting
        When a party fails to attend the Panel meeting without a reason that the Senior
        Associate Dean of Students/Director of Student Conduct finds compelling, the




                                         54
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 56 of 88



        meeting may be held in their absence at the discretion of the Senior Associate Dean
        of Students/Director of Student Conduct.

        Once the investigation has commenced, a Respondent will not be permitted to
        withdraw from the College to prevent proceeding with the case. If a Respondent
        chooses not to participate, the College may move forward with the hearing and
        imposition of sanction, if any, in absentia. The Respondent’s academic transcript
        will be marked Withdrawal Pending Disciplinary Action, or, if finally resolved in
        absentia, with the final outcome in accordance with regular practice under this
        Policy.

        f. Participants in Adjudication Panel Procedures
        The Adjudication Panel process is a closed meeting; it is not open to the public.
        The individuals who may appear before the Panel are: the Complainant; the
        Respondent; any individual serving as an approved Advisor; and the Title IX
        Coordinator.

        g. Safeguarding of Privacy
        All parties involved are required to keep the information learned in preparation for
        the Panel adjudication private. No copies of documents provided are to be made or
        shared with any third parties other than a party’s Advisor. All copies provided must
        be returned to the College at the conclusion of the hearing and any appeals. Any
        breach of this duty is subject to further disciplinary action by the College.

        h. Deliberation
        After the Complainant and Respondent have met with the Adjudication Panel, the
        panel members will conduct their deliberations in private. The Panel will normally
        complete their deliberations within five (5) days, but every attempt will be made to
        complete the deliberations promptly.

        The Panel will determine a Respondent’s responsibility by a preponderance of the
        evidence. This means that the Judicial Board will decide whether it is “more likely
        than not,” based upon all of the relevant information, that the Respondent is
        responsible for the alleged violation(s). The Panel must reach a decision on
        responsibility by majority vote.

        If the Panel finds the Respondent responsible, the Panel will then recommend
        appropriate sanctions to the Senior Associate Dean of Students/Director of Student
        Conduct. The Panel will be able to review the impact statements from either party
        prior to making their recommendations to Senior Associate Dean of
        Students/Director of Student Conduct. The Senior Associate Dean of
        Students/Director of Student Conduct will review the recommendations and impose
        an appropriate sanction.




                                         55
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 57 of 88



         The findings of the Panel will be submitted to the Senior Associate Dean of
         Students/Director of Student Conduct in writing. The findings will detail the
         findings of fact and the basis/rationale for the decision of the Panel, making
         reference to the evidence that led to the finding.

     9. Sanctions
     A Panel that finds a Respondent responsible for a violation of this Policy will
     recommend appropriate sanctions that may include, but are not limited to, those set
     forth below. Sanctions may be issued individually or a combination of sanctions
     may be imposed.

     New York State law requires that any student determined to have committed
     sexual assault may receive a sanction ranging from suspension to expulsion. A
     student returning from suspension will return on probation, with 8 points.

     Any student who is determined to have committed non-consensual sexual contact or
     any other prohibited form of conduct may receive 2-10 points and a sanction ranging
     from a conduct warning to suspension or expulsion.

     The Senior Associate Dean of Students/Director of Student Conduct may deviate from
     the range of recommended sanctions, based upon a full consideration of the following
     factors:

        The Respondent’s prior discipline history;
        How the College has sanctioned similar incidents in the past;
        The nature and violence of the conduct at issue;
        The impact of the conduct on the Complainant;
        The impact of the conduct on the community, its members, or its property;
        Whether the Respondent has accepted responsibility for his/her actions;
        Whether the Respondent is reasonably likely to engage in the conduct in the future;
        The need to deter similar conduct by others; and
        Any other mitigating or aggravating circumstances, including the College’s values.

     In appropriate cases, a Panel may determine that the conduct was motivated by bias,
     insofar as a Complainant was selected on the basis of his or her race, color, ethnicity,
     national origin, religion, age, disability or other protected class as defined in
     federal and/or state laws. Where the Panel determines that student misconduct was
     motivated by bias, the panel may elect to recommend an increase in the sanction
     imposed as a result of this motivation.




                                          56
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 58 of 88



     The Panel will make a recommendation about the appropriate sanction(s). The Senior
     Associate Dean of Students/Director of Student Conduct may affirm or modify the
     recommended sanction(s).

     Upon a finding of proscribed conduct, points ranging from 0-10, accompanied by
     sanctions including but not limited to those listed below, may be imposed.

        • Educational Programs
        Requirement that the Respondent take part in a required educational program on or
        off campus. The Judicial Board may require Respondent to participate in an online
        educational program that addresses particular issues.

        • Expulsion
        Permanent separation from the College including loss of student status;
        reinstatement or readmission is not possible.

        • Interim Restrictions
        Imposition on an interim basis of any sanction or sanctions listed in this section.

        • Loss of Privileges
        Denial of specified privileges for a designated period of time. These may include
        loss of housing privileges, inability to participate in term abroad programs or other
        programming and activities offered by the College.

        • Physical Restrictions
        A directive given to the Respondent that does not permit him/her/them to be
        in specified locations on College Premises.

        • Probation
        The next violation is likely to result in Suspension or Expulsion.

        • Residence Reassignment
        Relocation to another living space on campus.

        • Residence Termination
        Removal from campus housing.

        • Suspension
        Separation from the College community for a defined period of time, usually no
        fewer than two (2) Academic Terms. Additional stipulations or conditions for
        reinstatement may be assigned. Reinstatement is contingent upon a positive
        administrative review. A student under suspension is not allowed to transfer in
        credit for courses taken at other institutions during the defined period of time of the
        suspension.



                                          57
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 59 of 88




        • Suspension with Academic Delay
        The student will be suspended from the College, but the commencement of
        the suspension will be deferred and the student will be permitted to remain
        enrolled in classes until the end of the term. However, if the student fails to
        comply with any interim restriction which may be imposed during the deferral
        period (e.g., fails to comply with a “no contact” order), violates the Student
        Conduct Code while in the deferral period and is found responsible, or fails to
        complete the assigned sanctions by the given deadline(s), the student will be
        immediately suspended. During the deferral period, the student is not considered
        to be in good standing with the College and may not represent the College on any
        athletic team other than intramurals, hold an office in any student organization
        registered with the College, represent the College in any extracurricular activity or
        official function, or participate in any study abroad program.

        • Withholding the Granting of a Degree or Revocation of a Degree
        Action by the College to revoke a student’s degree or to withhold it for a
        specified amount of time.

     More than one of the sanctions listed above may be imposed for any single violation.

     10. Outcome Letter
     The outcome of the Adjudication Panel will be final and communicated to the
     Complainant and Respondent in writing, usually within seven (7) days from the date
     the process is concluded. The notification of each party should occur at or near the
     same time.

     Both parties have the right to be informed of the findings of fact, decision, rationale for
     the decision, and sanction (if any), in accordance with applicable law.

     The imposition of sanctions will take effect immediately and will not be stayed pending
     the resolution of the appeal.

     The College reserves the right to notify parents/guardians of dependent students
     regarding the outcome, in accordance with the College’s FERPA Policy. The College
     will notify the Title IX Coordinator of the outcome and also reserves the right to
     designate which College officials have a need to know about individual conduct
     complaints pursuant to FERPA requirements.

     11. Appeals
     Both the Complainant and Respondent are entitled to appeal a Panel’s decision issued
     through the Sexual Misconduct Adjudication Process. The Complainant and
     Respondent are both entitled to only one appeal. The person filing the appeal is called
     the appellant. An appeal must be filed, in writing, and provided to the Title IX
     Coordinator using the Notice of Appeal form within seven (7) days of the notice of



                                           58
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 60 of 88



      decision. The Notice of Appeal form can be obtained by emailing:
      kelleym2@union.edu or it may be accessed from http://www.union.edu/titleix.

      The Notice of Appeal should be submitted to:

                                          Melissa Kelley
                                       Title IX Coordinator
                                           Reamer 403E
                                       Kelleym2@union.edu

      The point of an appeal is not to provide Complainant and/or Respondent with a
      new adjudication process nor is it intended to provide Complainant and/or Respondent
      with the opportunity to simply declare that the Panel’s decision was wrong. The
      Complainant and Respondent may appeal the decision of the Panel based only upon
      the grounds outlined below with respect to the each of the violation(s) found to
      have occurred. Appeals are heard by an Appeals Panel, overseen and appointed by
      the Title IX Coordinator, and is comprised of three (3) impartial, trained persons: a
      senior administrator appointed by the President or his/her designee, who acts as the
      chair of the Panel, and two trained panel members, who are part of the
      Adjudication Panel pool of members and were not part of the original decision
      making process. The imposition of sanctions remain in effect during the period of
      the appeal proceedings. The opposing party will be notified that an appeal has been
      filed and will receive a copy of the Notice of Appeal. The opposing party has two (2)
      days to respond to the appeal in writing. This response should be submitted to the Title
      IX Coordinator and will be reviewed by the appellate panel. In some situations, both
      the Complainant and the Respondent may file an appeal. In this situation, the
      appellant panel will consider and review both appeals together.

  In considering the appeal, the appellate panel will be given the Notice of Appeal form, any
  and all documents provided at the Pre-Decision Conferences, including but not limited to
  the statements from the Complainant and Respondent, the investigative report, the
  supplemental investigative report (if any), and any other documentation provided to the
  Panel at the time they made their decision. T h e a p p e l l a t e p a n e l w i l l r e c e i v e the
  Adjudication Panel’s outcome letter as well as the Senior Associate Dean of Student’s letter
  outlining the sanction and rationale. Additionally, the appellate panel will receive any
  response received from the opposing party by the Title IX Coordinator within the allotted
  two (2) day timeframe. The appellant panel may consult with the Panel Chair r e g a r d i n g
  questions of process and with the Senior Associate Dean of Students/Director of
  Student Conduct r e g a r d i n g questions of appropriateness of the sanction(s).

      Appeals shall be submitted based on the student’s ability to demonstrate that one or
      more of the grounds listed below for appeal are meritorious:

         Procedural Error: The Appellant alleges that there was a deviation or change from
          the procedures outlined in the Sexual Misconduct Adjudication Process and that
          deviation had an adverse impact on the outcome of the complaint against the
          appellant. If the appellate panel determines that there was a procedural error which


                                               59
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 61 of 88



         would have altered the outcome of the case, the appeal will be submitted to the
         original decision making panel for a determination regarding the impact of the
         procedural error on the outcome of the complaint.

        New Information: The Appellant alleges that, subsequent to the issuing of the
         Panel’s decision, new information became available which would have impacted
         the outcome of the disciplinary complaint. The Appellant must: (i) present the new
         information; (ii) show why it was unavailable prior to the Panel’s decision; and (iii)
         show that the new information would have altered the outcome of the complaint. If
         the appellate panel determines that there is new information that meets these three
         (3) requirements, the appeal will be submitted to the original Panel for review in
         light of new information. At the original Panel’s discretion, additional investigation
         of the new information can be requested.

        Severity of The Disciplinary Action: The Appellant alleges that the disciplinary
         action issued by the Senior Associate Dean of Students/Director of Student
         Conduct is unduly harsh or lenient. If the Appeals Panel determines that that
         disciplinary action was unduly harsh or lenient, it will remand the matter to the
         Senior Associate Dean of Students/Director of Student Conduct for
         reconsideration. The decision of the Senior Associate Dean of Students/Director of
         Student Conduct after reconsideration is final.

     The foregoing are the only grounds for appeal.

     The appeals process will usually be completed within fifteen (15) days of filing the
     Notice of Appeal. In the event that the appeals process exceeds the fifteen (15) day
     time frame, the Title IX Coordinator will advise all parties in writing of the delay and
     offer an explanation.

     A written decision will be rendered by the Chief of Staff or designee and will be
     provided to each party by either being mailed to the parties at their local addresses
     (or another address if a student has no local address) or emailed to the parties at the
     email addresses that the College has provided the students (or another email address
     a student has provided the College). The outcome of the appeal is final.

     12. Concerns about the Implementation of these Grievance Procedures
     The College has appointed Melissa Kelley as the Title IX Coordinator to oversee all
     aspects of the College’s Title IX compliance efforts. An individual who believes that
     any aspect of this policy has not been properly followed should contact the Title IX
     Coordinator at 518.388.6865 or kelleym2@union.edu. Retaliation against any person
     who files a complaint of alleged discrimination is prohibited.




                                          60
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 62 of 88



     13. Integrity of Process
     These procedures are entirely administrative in nature and are not considered legal
     proceedings. As there will be an official recording of the hearing, neither party may
     make an audio or video recording of the proceedings. No computers, cell phones, or
     other electronic means of communication are allowed to be used by the Complainant,
     Respondent, advisors, or a witness.

     14. Conclusion of Case
     At the conclusion of the Sexual Misconduct Adjudication Process, all materials created
     by or reviewed by the Panel(s) will be retained by the Title IX Coordinator and/or the
     Dean of Students Office. Regardless of whether the matter is resolved by means of Title
     IX assessment, informal resolution or formal resolution. Complaints resolved by means
     of Title IX assessment or informal resolution are not part of a student’s conduct file or
     academic record.

     Affirmative findings of responsibility in matters resolved through Panel adjudication
     are part of a student’s conduct record. Such records shall be used in reviewing any
     further conduct, or developing sanctions, and shall remain a part of a student’s conduct
     record.

     For crimes of violence, including, but not limited to sexual violence, defined as crimes
     that meet the reporting requirements pursuant to the Clery Act, Union College shall
     make a notation on the transcript of students found responsible after a conduct process
     that they were “suspended after a finding of responsibility for a code of conduct
     violation” or “expelled after a finding of responsibility for a code of conduct violation.”
     For the Respondent who withdraws from the institution while such conduct charges are
     pending, and declines to complete the disciplinary process, institutions shall make a
     notation on the transcript of such students that they “withdrew with conduct charges
     pending.”

     An appeal in writing may be submitted to the Dean of Students seeking removal of a
     transcript notation for a suspension, provided that such notation shall not be removed
     prior to one year after conclusion of the suspension. While notations for expulsion shall
     not be removed, if a finding of responsibility is vacated for any reason, any such
     transcript notation shall be removed.

     The conduct files of all students, including those who have been suspended or expelled
     from the College, are maintained in the Title IX Coordinator and Dean of Students
     Office for no fewer than seven (7) years from the date of the incident.

     Further questions about record retention should be directed to the Title IX Coordinator
     or the Dean of Students Office.




                                           61
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 63 of 88




                  APPENDIX B
      RESOLUTION OF A COMPLAINT AGAINST
              A FACULTY MEMBER




                                 62
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 64 of 88




       Appendix B: Resolution of a Complaint Against a Faculty Member

Based on federal law, specifically Title IX and the Violence Against Women Act (VAWA),
accompanying federal regulations, and guidance issued by the U.S. Departments of Education and
Justice, and Article 129-B of the New York State Education Law, the following procedures apply
in cases where a formal complaint of a violation of the College’s Sexual Misconduct Policy has
been interposed against a Faculty member (available at: http://www.union.edu/titleix). These
procedures supersede those described in the Union College’s Procedures for Dismissal and
Sanctions found in the Faculty Manual.

Union College will investigate reports of Sexual Misconduct to the extent appropriate and possible.
Investigation and resolution of all reports made under this Policy will be conducted in a prompt
and equitable manner by individuals who have received appropriate training. Resolution will
typically be completed within 60 days. This time frame may be extended at the sole discretion of
the Title IX Coordinator.

The complainant and respondent are entitled to rights set forth under the Bill of Rights section of
the Sexual Misconduct Policy.

           Advisors

       An Advisor is any individual selected by the complainant or respondent, including retained
       legal counsel. If the complainant or respondent elects to have an Advisor attend, the
       Advisor is permitted, subject to restrictions, to attend the sessions with the Investigators,
       meetings with the Dean of Academic Departments and Programs and Title IX Coordinator
       to discuss Informal Resolution, attend conduct conference, and/or appearances before a
       Faculty Hearing Board as defined above. The Advisor is permitted to provide the
       complainant or respondent advice during these meetings at appropriate times when the
       person being advised is not giving testimony or answering questions. The Advisor is not
       allowed to argue for, advocate for, or present the case for the respondent or complainant or
       directly address the Investigators, the Dean of Academic Departments and Programs,
       Title IX Coordinator, or Faculty Hearing Board. The College reserves the right to remove
       or dismiss Advisors from meetings who become disruptive, who do not abide by the
       restrictions set forth herein, or who intentionally delay the investigation or adjudication
       process.

           Faculty Hearing Board

       The Faculty Hearing Board shall consist of the members of the Faculty Executive
       Committee (FEC) except for the Chair and Secretary of the FEC.

       Faculty Hearing Board members (as defined above) are required to keep the information
       learned in preparation for the hearing and at the hearing confidential. No copies of
       documents provided are to be made or shared with any third parties. All copies provided
       must be returned to the Title IX Coordinator, or deleted if provided in electronic form, at



                                                63
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 65 of 88



  the conclusion of the hearing or, if applicable, the appeal. The Title IX Coordinator will
  advise when materials are to be returned or deleted.

  The Faculty Hearing Board may consult with College Counsel at any time; however, if the
  complaint is brought administratively (that is, the College is the complainant, see
  Administrative or Dean’s Complaint below), the Faculty Hearing Board may consult with
  outside counsel.

     Informal Resolution

  Either the complainant or respondent may request the opportunity to pursue an informal
  resolution by providing written notice to the Dean of Academic Departments and Programs
  and the Title IX Coordinator. Participation of both the complainant and respondent in
  informal resolution is voluntary. The goal of informal resolution is to provide a forum
  where the complainant and respondent can, with the aid of the Dean of Academic
  Departments and Programs and the Title IX Coordinator or designee, come to a mutually
  agreed upon resolution. If a mutually agreed upon resolution is not reached or either party
  chooses not to engage in informal resolution, either of the parties may invoke the formal
  resolution process. If a mutually agreed upon resolution is reached, the Title IX
  Coordinator or Dean of Academic Departments and Programs, will notify the complainant
  and respondent in writing of the outcome. All records will be forwarded to the Vice
  President for Academic Affairs with a copy to the Title IX Coordinator.

  Informal resolution may not be used to resolve allegations of sexual assault regardless of
  the identity of the complainant.

     Formal Resolution

  Either the complainant or respondent may invoke the formal resolution process by
  providing written notification to the Title IX Coordinator. The College may also, either
  before or after conducting an investigation, independently invoke the formal resolution
  process pursuant to an Administrative or Dean’s Complaint wherein the College will act
  as the complainant in the adjudication of a sexual misconduct complaint against a Faculty
  member. Such complaints will proceed under the processes outlined in this policy and may
  result in disciplinary action.

     1. Formal Complaint
     To initiate a formal complaint, the complainant must submit two forms (Complaint
     Form and Complainant Statement) to the Title IX Coordinator. The Complaint Form
     contains:

        The name of the respondent, if known;
        A description of the alleged sexual misconduct; and
        The date, approximate time, and location of the alleged violation, if known.



                                          64
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 66 of 88



     The Complainant Statement should communicate the complainant’s full account of the
     event and its context and must be written by complainant. If a complaint is submitted
     to the Title IX Coordinator, the Vice President of Academic Affairs will receive a copy
     of the complaint.

     The Title IX Coordinator will provide the complainant with a copy of this Policy, the
     Complaint Form, and Complainant Statement (found on the Title IX website); review
     procedures; and inform the complainant of available resources, support services, and
     options, including the option to be assisted by an Adviser of his/her choice.

     The Title IX Coordinator will meet with, or notify, the Dean of Academic Departments
     and Programs.

     2. Limited Disclosure/ Non-Retaliation Acknowledgment-The Parties
     Both parties and Advisors, when meeting with the Title IX Coordinator, will be
     required to sign a Limited Disclosure/Non-Retaliation Acknowledgment, agreeing to
     limit disclosure of or discussions about anything relating to the disciplinary complaint
     with anyone other than those involved with this process. Both parties and Advisors will
     still be able to discuss the facts underlying the subject of the disciplinary complaint
     with attorneys, counselors, clergy, physicians, other therapeutic professionals and
     family. Both parties and Advisors should refrain from discussing the disciplinary
     complaint itself and/or the adjudication process with anyone affiliated with Union
     College. This is to preserve the integrity of the investigative process and also to prevent
     allegations of retaliation. Through this Acknowledgment, both parties and Advisors
     also agree to refrain from any retaliatory conduct against the other party or any
     witnesses in the matter and may be responsible for any retaliation by persons affiliated
     with the party (i.e. a friend or family member).

     3. Responding To a Formal Complaint
     The Title IX Coordinator and the Dean of Academic Departments and Programs will
     meet with the respondent to notify the respondent that a complaint has been filed and
     will be investigated. The Title IX Coordinator will provide the respondent with the
     Complaint Form and a copy of this Policy, review procedures, and inform the
     respondent of available resources, support services, and options, including the option
     to be assisted by an Adviser of his/her choice.

     4. Respondent Statement
     The respondent will be asked to provide a written response to the information contained
     in the complaint using the Respondent Statement form provided by the Title IX
     Coordinator (found on the Title IX website). The Respondent Statement must be
     submitted to the Title IX Coordinator and the Dean of Academic Departments and
     Programs within seven (7) days after the meeting between the respondent and the
     Title IX Coordinator. The Respondent Statement will be given to the complainant. At
     that time, respondent will be given a copy of the Complainant Statement.



                                           65
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 67 of 88



     5. Pre-Fact-Finding Resolution of Complaint/Acceptance
     After meeting with the Title IX Coordinator and the Dean of Academic Departments
     and Programs and reviewing the complaint, the respondent has the right to end the
     Sexual Misconduct Adjudication Process by signing a document accepting
     responsibility for the conduct alleged in the complaint and forwarding the same to the
     Title IX Coordinator or the Dean of Academic Departments and Programs. The
     complainant will be notified in writing by the Title IX Coordinator and will have the
     opportunity to submit an impact statement to the Title IX Coordinator to be submitted
     to Faculty Hearing Board upon being convened. Once the respondent accepts
     responsibility, such acceptance cannot be withdrawn. If the respondent accepts
     responsibility for the conduct alleged in the complaint, the process would not proceed
     to the Fact Finding Investigation phase. Instead, the matter would be referred to the
     Faculty Hearing Board, convened by the Vice President for Academic Affairs, to
     decide the issue of the appropriate disciplinary action against the respondent.

     The Faculty Hearing Board may take the respondent’s acceptance of responsibility into
     consideration in recommending the appropriate sanction to the Vice President for
     Academic Affairs. A written finding of the acceptance of responsibility and the
     sanction(s) will be issued by the Vice President for Academic Affairs, which will
     become part of the respondent’s employment records and the outcome will be shared
     with the complainant. All records will be forwarded to the Vice President for Academic
     Affairs with a copy to the Title IX Coordinator.

     If the respondent does not wish to participate in this resolution process, then he/she will
     need to prepare a Respondent’s Statement as noted below. The respondent must decide
     whether he/she would like to utilize this resolution process before expiration of the
     seven (7) days for submitting the Respondent’s Statement.

     6. Administrative Determination
     If the Vice President for Academic Affairs determines that a finding of responsibility
     on the facts as alleged would likely result in a minor sanction, the Vice President for
     Academic Affairs will thereafter conduct whatever additional investigation the Vice
     President for Academic Affairs deems appropriate in order to reach a final disposition.
     (If at any point the Vice President for Academic Affairs determines that a severe
     sanction is likely, the Vice President for Academic Affairs will convene the Faculty
     Hearing Board. For purposes of this Policy, a minor sanction is that which does not
     impair essential professional duties, such as a letter of reprimand or a financial penalty
     less than the lesser of $1,000 or 1% of the annual salary in a one-year period.

     If the Vice President for Academic Affairs determines by a preponderance of the
     evidence that the respondent is responsible for a violation of this Policy, the Vice
     President for Academic Affairs will issue the appropriate sanction.

     The Vice President for Academic Affairs will communicate the outcome in writing to
     both parties (with a copy to the Title IX Coordinator) to the extent that it is required
     under federal law.


                                           66
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 68 of 88




     7. Investigative Report
     If the Vice President for Academic Affairs determines that a finding of responsibility
     on the facts as alleged would likely result in a severe sanction, will proceed before the
     Faculty Hearing Board. First, however, the Vice President for Academic Affairs will
     consult with the Chair and Secretary of the Faculty Executive Council and the Title IX
     Coordinator to determine whether, in their opinion, such a hearing is appropriate
     (without this opinion being binding upon the Vice President for Academic Affairs).
     Before the convening of the Faculty Hearing Board, a formal investigation will be
     completed. The Investigator(s), with input from the Title IX Coordinator and Dean of
     Academic Departments and Programs, will conduct an investigation and prepare an
     investigative report, which may be accompanied by supporting documentation or items
     (for example, statements, photographs, etc.).

     8. Information
     Information relevant to the alleged violation(s) or defenses thereto may be presented at
     the hearing. Statements concerning a party’s character do not constitute relevant
     information to be presented.

     9. Prior Sexual History
     In general, a complainant’s prior sexual history is not relevant and will not be admitted
     as evidence at a hearing. Where there is a current or ongoing relationship between the
     complainant and the respondent, and the respondent alleges consent, the prior sexual
     history between the parties may be relevant to assess the manner and nature of
     communications between the parties. As noted in other sections of this Policy, however,
     the mere fact of a current or previous dating or sexual relationship, by itself, is not
     sufficient to constitute consent. Any prior sexual history of the complainant with other
     individuals is typically not relevant and will not be permitted.

     10. Medical and Counseling Records.
     The use of medical and/or counseling records in the adjudication process is rare.
     Medical and counseling records are confidential documents that the complainant will
     never be required to disclose in the process. Medical and counseling documents being
     privileged means that they cannot be shared with anyone other than the treating
     professional unless the patient agrees to disclosure. The parties should be aware that
     there are legal implications to agreeing to produce privileged records. The parties are
     encouraged to seek advice from a knowledgeable source about the possible
     consequences of releasing this information.

     A complainant or respondent who, after due consideration, believes that his/her own
     medical or counseling records would be helpful in determining whether sexual
     misconduct occurred has several options for voluntarily presenting this information:

        The complainant or respondent can voluntarily decide to present their own medical
         or counseling records to the Investigator(s) as part of the documents which they


                                          67
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 69 of 88



         would like to have the fact finder consider in deciding the disciplinary complaint.
         Please note that if a party decides to produce such records, they must be produced
         in their entirety. The production of excerpts or selected documents is inappropriate
         and will not be considered.
        On occasion, the Investigator(s) may ask the complainant or respondent to
         voluntarily agree to provide these records if the Investigator(s) believes that such
         documentation exists and that it would be helpful in deciding the disciplinary
         complaint. A party is under no obligation to provide this information and may
         simply say “no” to this request. A party has a right to refuse to provide these records
         and that refusal is completely acceptable. Prior to responding to such a request, a
         party is encouraged to consult with their Advisor about the implications of agreeing
         or denying the request. Please note that if a party does decide to produce such
         records, they must be produced in their entirety. The production of excerpts or
         selected documents is inappropriate and will not be considered.
        The Investigator(s) may ask a complainant or respondent to voluntarily provide a
         verification of therapeutic or medical services to confirm simply that such treatment
         occurred; however, the verification will not provide any details regarding that
         treatment.
     On rare occasions, a person may be in possession of the medical and/or counseling
     records of another party or witness. Such records can only be presented to the
     Investigator(s) under the following circumstances: (i) The person can show that the
     records are relevant to the pending disciplinary complaint; (ii) the person can document
     or otherwise prove that the records were legally obtained and may be disclosed to those
     not in possession of the records; and (iii) the records can be authenticated. Failure to
     meet any of these conditions means that the records will not be considered in the
     determination regarding sexual misconduct.

     The Investigator(s) will share a draft of the investigative report with the Title IX
     Coordinator and Dean of Academic Departments and Programs who will then meet
     with the Investigator(s) to address any issues they have identified, including redaction
     of irrelevant information or the need to conduct additional investigation. Once these
     issues have been addressed the Investigator(s) will share a final copy of the
     investigative report with the Title IX Coordinator and the Dean of Academic
     Departments and Programs. The Title IX Coordinator and the Dean of Academic
     Departments and Programs will request that the Vice President for Academic Affairs
     convene the Faculty Hearing Board.

     Disciplinary Proceedings-Formal Hearing

  The Title IX Coordinator will inform the parties in writing of the date, time and place of a
  hearing, the alleged violations that will be presented in the hearing, and the names of those
  who are serving as the Faculty Hearing Board.




                                           68
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 70 of 88



     1. Faculty Hearing Board Members
     Each party shall have an opportunity to challenge the Faculty Hearing Board members
     for bias or conflict of interest. The challenge must be rooted in a specific bias or conflict
     of interest (e.g., the proposed the Faculty Hearing Board member is someone with
     whom a party has had a previous documented conflict or relationship that would create
     bias) rather than a general objection or an objection based upon a protected
     characteristic (race, religion, gender, etc.). A challenge must be made in writing to the
     Vice President for Academic Affairs within two (2) days of notification of the
     composition of the Faculty Hearing Board. The Vice President for Academic Affairs
     shall determine whether a Faculty Hearing Board member will be removed for possible
     bias or conflict of interest.

     If a Faculty member wishes to recuse him-/herself, he/she may consult with the Vice
     President for Academic Affairs who will determine if recusal is appropriate. If a
     member of the Faculty Hearing Board is recused, the Vice President for Academic
     Affairs shall appoint a replacement.

     2. Prior to Formal Hearing
     The Faculty Hearing Board will review the Investigative Report with the Dean of
     Academic Departments and Programs and the Title IX Coordinator and will determine
     which witnesses, documentation, and other information will be called or presented at
     the hearing. No later than five (5) days prior to the hearing, the Title IX Coordinator
     will provide the parties with a copy of the Investigative Report, the list of witnesses,
     and any other information that will be presented at the hearing.

     No later than three (3) days prior to the hearing, the parties may request that additional
     witnesses, supporting documentation, or other information be presented at the hearing.
     The request must be in writing, submitted to the Title IX Coordinator, and include a
     brief description of why the information is relevant to the determination of
     responsibility. The parties may not introduce witnesses, documentation, or other
     information at the hearing that were not provided to the Title IX Coordinator by this
     deadline. Exceptions may be made at the sole discretion of the Faculty Hearing Board
     if the identity of the witness or the documentation or other information was not
     available to the Party as of this deadline or for other extenuating circumstances.

     The Title IX Coordinator has sole discretion to alter the time frames provided in this
     Policy for good cause and with written notice of the delay and reason for delay to be
     reasonably provided to the parties.

     Prior to the hearing, the Title IX Coordinator and Dean of Academic Department and
     Programs will offer to meet with each party to review hearing procedures, the alleged
     violation(s), and the list of witnesses and other information that will be presented at the
     hearing. At this meeting, a party may request alternative testimony options that would
     not require physical proximity of the other party. Any proposed alternative must be
     reviewed in advance of the hearing to ensure that it is consistent with the goals of a fair
     and equitable process. While these options are intended to help make the complainant


                                            69
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 71 of 88



     or respondent more comfortable, they are not intended to work to the disadvantage of
     the other party.

     The Title IX Coordinator will forward a copy of the alleged violation(s), the
     Investigative Report, the final list of witnesses, and any other information that will be
     presented at the hearing to the Faculty Hearing Board in advance of the hearing.

     3. Statements Relevant to Sanctioning
     On or before the day of the hearing, the respondent may submit a written statement
     relevant to sanctioning and the complainant may submit a written impact statement for
     consideration by the Faculty Hearing Board. The statement must be provided to the
     Title IX Coordinator in a sealed envelope. The statements will be read by the Faculty
     Hearing Board only if it has found the respondent responsible. If the Faculty Hearing
     Board does not find the respondent responsible, the envelopes will be destroyed,
     unopened, by the Title IX Coordinator.

     4. Faculty Hearing Board Procedures
     The Faculty Hearing Board is a closed hearing. It is not open to the public. The
     individuals who may appear before the Faculty Hearing Board are the Title IX
     Coordinator, Investigator(s), and any individuals appearing as witnesses. College
     Counsel may be consulted during the hearing. Before and after giving testimony,
     witnesses may be excluded from the room or building where the hearing occurs.

     A hearing is not intended to be adversarial. It is intended to provide a fair and ample
     opportunity for each side to present his/her account of the incident and for the Faculty
     Hearing Board to determine the facts of the case, make a determination as to whether
     College policy was violated, and to recommend appropriate sanctions, if necessary.
     The hearing is an informal proceeding not comparable to a criminal or civil trial; it is
     the mechanism by which the College assesses a charged violation, and as appropriate,
     takes formal disciplinary action regarding a violation of College policy.

     All parties involved in a hearing are required to keep the information learned in
     preparation for the hearing and at the hearing private. No copies of documents provided
     are to be made or shared with any third parties. All copies provided must be returned
     to the College at the conclusion of the hearing and any appeals. Any breach of this duty
     is subject to further disciplinary action by the College.

     Notes may be taken by the participants in the hearing solely for their personal use.
     There will be a single verbatim recording or transcription made of the hearing which
     shall be the sole property of the office of the Vice President for Academic Affairs. The
     recording or transcript will be available only for review by the complainant, respondent
     or the College in the office of the Vice President for Academic Affairs for the purpose
     of review in connection with an appeal.

     The Faculty Hearing Board must review the Investigative Report containing all
     pertinent information regarding the incident in question prior to the Faculty Hearing


                                          70
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 72 of 88



     Board hearing. Relevant information supporting the violation(s) alleged may be offered
     in the form of written statements, documents, items, or oral information from the
     complainant, the respondent, and witnesses.

        a. Call to Order
        A hearing will be called to order by the Faculty Hearing Board Chair. The Chair
        will orally explain the hearing process and will provide an opportunity for all parties
        to ask procedural questions prior to initial statements and the presentation of
        information.

        The Chair of the Faculty Hearing Board will rule on matters of procedure and may
        preclude statements and questions that are redundant, irrelevant, or otherwise not
        allowed by the procedures of the College, as determined by the Chair. The Chair of
        the Faculty Hearing Board may also strike answers that provide such redundant,
        irrelevant, or impermissible information. Statements at the hearing need not be
        made or submitted under oath.

        b. Summary by Investigators
        The Investigator(s) will provide a summary of the investigation. This summary
        should include a focus on the areas of agreement and disagreement in order to assist
        the Faculty Hearing Board in prioritizing areas of inquiry. The Faculty Hearing
        Board, complainant, or respondent may make inquiries of the Investigator(s) at this
        juncture, and there will be additional opportunity to ask questions of the
        Investigator(s) after the Faculty Hearing Board has heard from the complainant, the
        respondent, and any witnesses.

        c. Brief Statement by Complainant
        The complainant may supplement the information provided to the Faculty Hearing
        Board with a brief statement. This is not intended to be a retelling of the event. The
        Faculty Hearing Board may pose questions to the complainant, including a written
        list of questions suggested by the respondent and forwarded to the Faculty Hearing
        Board in advance of the hearing.

        d. Brief Statement by Respondent
        After the complainant is finished, the respondent will be given an opportunity to
        make a brief statement. This is not meant to be a retelling of the event. The Faculty
        Hearing Board may pose questions to the respondent, including a written list of
        questions suggested by the complainant and forwarded to the Faculty Hearing
        Board in advance of the hearing.

        e. Witnesses
        The Faculty Hearing Board may hear from witnesses, including those allowed to
        present information, on behalf of the complainant and the respondent. Each witness




                                          71
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 73 of 88



        will be questioned by the Faculty Hearing Board, and, as appropriate, the
        complainant and the respondent.

        f. Questioning of Witnesses, Complainant, and Respondent
        It is the responsibility of the Faculty Hearing Board to assure that the information
        necessary to make an informed decision is presented. The Faculty Hearing Board
        members may play an active role in questioning both parties and witnesses involved
        in the case. At times, the Faculty Hearing Board members may need to ask difficult
        or sensitive questions in order to understand areas of factual dispute or gain a full
        understanding of the context.

        The complainant and the respondent may not directly question one another. As
        outlined above, the parties may submit questions to the Faculty Hearing Board in
        writing, which may be posed at the discretion of the hearing panel. Similarly, the
        Faculty Hearing Board members are under no obligation to allow either party to
        directly question witnesses, and the Faculty Hearing Board may require that
        questions to witnesses be submitted in writing.

        Parties and other individuals who offer information at a hearing are expected to
        respond honestly, and to the best of their knowledge. The Faculty Hearing Board
        reserves the right to recall any party or witness for further questions and to seek
        additional information necessary to make a decision.

        g. Additional Questioning of Investigators
        The Faculty Hearing Board, complainant, and respondent may then question the
        Investigator(s) again. As with all questioning, the Faculty Hearing Board Chair may
        preclude or limit questions that are redundant, irrelevant, or otherwise not allowed
        by the procedures of the College, as determined by the Chair. The Investigator(s)
        is not permitted to offer an opinion as to the ultimate issue.

        h. Complainant and Respondent Address Outstanding Issues
        At the conclusion of the presentation of all witnesses, the complainant and
        respondent will each be given a brief final opportunity to address any outstanding
        issues of fact and submit additional written questions to the Chair. The Chair, in
        consultation with the Faculty Hearing Board will determine the appropriateness and
        relevance of the questions as well as whether any question is redundant or should
        have been presented earlier in the hearing.

        i. Deliberation
        After all of the information has been presented, all parties will be dismissed and the
        hearing will be formally concluded.

        The Faculty Hearing Board members will conduct their deliberations in private.
        The Faculty Hearing Board will normally complete their deliberations within three
        (3) days, but every attempt will be made to complete the deliberations promptly.


                                         72
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 74 of 88




        The Faculty Hearing Board will determine a respondent’s responsibility by a
        preponderance of the evidence. This means that the Faculty Hearing Board will
        decide whether it is “more likely than not,” based upon all of the relevant
        information, that the respondent is responsible for the alleged violation(s). The
        Faculty Hearing Board must reach a decision on responsibility by majority vote.

        j. Sanctions and Impact Statements
        If the Faculty Hearing Board that finds a respondent responsible for a violation of
        this Policy, it may consider the impact statement of the complainant and statement
        of the respondent relevant to sanctioning, if submitted, and recommend appropriate
        sanctions that may include, but are not limited to, those set forth below. Sanctions
        may be issued individually, or a combination of sanctions may be imposed. Possible
        sanctions may include:

           •   Educational Programs
               Requirement that the respondent take part in a specified educational
               program on or off campus. The Faculty Hearing Board may recommend a
               sanction that requires respondent to participate in an online educational
               program that addresses particular issues.

           •   Probation
               The next violation is likely to result in Dismissal.

           •   Physical Restrictions
               A directive given to the respondent that does not permit him/her to be in
               specified locations on College Premises.

           •   Suspension Without Pay

           •   Dismissal
               Dismissal from the College. If the sanction recommended is dismissal or
               termination of appointment, the President shall inform the Board of
               Trustees for final action based upon the recommendation of the President.

        k. Outcome
        The Faculty Hearing Board will communicate its determination of responsibility
        and, if applicable, recommended sanctions to the President (with a copy to the Vice
        President for Academic Affairs and the Title IX Coordinator). The determination
        will detail the findings of fact and the basis/rationale for the decision of the Faculty
        Hearing Board, making reference to the evidence that led to the finding. The
        President will have access to the record of the hearing, including the investigative
        report, other documentation, and the audio recording or transcript of the hearing. In
        rendering a final decision, the President may accept or modify the Faculty Hearing



                                          73
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 75 of 88



         Board’s determination of responsibility and, if applicable, accept or modify the
         recommended sanctions. The President will communicate the final decision in
         writing, the findings of fact, decision, rationale for the decision, and sanctions (if
         any) to both parties (with a copy to Vice President for Academic Affairs and the
         Title IX Coordinator) usually within seven (7) days from the date the hearing is
         concluded, to the extent that is required federal and state law. The notification of
         each party should occur at or near the same time.

     Appeals

  The point of an appeal is not to provide complainant and/or respondent with a new hearing
  nor is it intended to provide complainant and/or respondent with the opportunity to simply
  declare that the President’s decision was wrong. The complainant and respondent may
  appeal the decision of the President based only upon the grounds outlined below with
  respect to the each of the violation(s) found to have occurred. The party filing the appeal
  is the Appellant. Appeals of hearing decisions must be submitted to the Executive
  Committee of the Board of Trustees (“Appeals Panel”) in writing within ten (10) days of
  written notification of the President’s decision. The imposition of sanctions remain in effect
  during the period of the appeal proceedings.

  The opposing party will be notified that an appeal been filed and receive a copy of the
  appeal. The opposing party may submit a written response to the appeal within two (2)
  days of receiving the notice of the appeal. In some situations, both the complainant and the
  respondent may file an appeal. In this situation, the Appeals Panel will consider and review
  both appeals together.

  The Appeals Panel may review all materials presented at the hearing, the recording or
  transcript of the hearing, the Faculty Hearing Board’s determination of responsibility and
  (if applicable) recommended sanction(s), and the President’s decision; and may consult
  with the Chair of the Faculty Hearing Board on questions of judicial procedure and with
  the President on questions of appropriateness of the sanction(s). The Appeals Panel
  standard of review will be based upon “substantial evidence” defined as follows: was there
  sufficient evidence to support the finding / action below.

  Appeals shall be submitted based on the party’s ability to demonstrate that one or more of
  the grounds listed below for appeal are meritorious:

        Procedural Error: The Appellant alleges that there was a deviation or change from
         the procedures outlined in the Sexual Misconduct Policy which adversely impacted
         the outcome of the matter. If the Appeals Panel determines that there was a
         procedural error which likely altered the outcome of the case, the matter will be
         remanded to the Faculty Hearing Board for a determination regarding the impact of
         the procedural error on the outcome of the complaint. The Faculty Hearing Board’s
         determination on whether there was an impact on the outcome of the complaint will
         be conveyed to the President who will make a final decision. The President will
         notify complainant and respondent in writing of the final decision, with a copy to



                                           74
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 76 of 88



         the Appeals Panel, Faculty Hearing Board, Vice President for Academic Affairs,
         and Title IX Coordinator. All records will be forwarded to the Vice President for
         Academic Affairs with a copy to the Title IX Coordinator.
        New Evidence: The Appellant alleges that, subsequent to the issuing of the Faculty
         Hearing Board’s decision, new evidence became available which would have
         impacted the outcome of the disciplinary complaint. The Appellant must: (i) present
         the new evidence; (ii) show why it was unavailable prior to the Faculty Hearing
         Board’s decision; and (iii) show that the new evidence would have altered the
         outcome of the complaint. If the Appeals Panel determines that there is evidence
         that warrants a new hearing, it will remand the matter to the Faculty Hearing Board.
        Severity of The Disciplinary Action: The Appellant alleges that the disciplinary
         action issued by the President is unduly harsh or lenient. If the Appeals Panel
         determines that that disciplinary action was unduly harsh or lenient, it will remand
         the matter to the President for reconsideration. The decision of the President after
         reconsideration is final. The President will notify complainant and respondent in
         writing of the final decision, with a copy to the Appeals Panel, Faculty Hearing
         Board, Vice President for Academic Affairs, and Title IX Coordinator. All records
         will be forwarded to the Vice President for Academic Affairs with a copy to the
         Title IX Coordinator.
  The foregoing are the only grounds for appeal.

  The written appeal must specifically state the grounds under which the appeal has been
  filed. The appeal must set forth the information and evidence to support the appeal.

  A written appeal decision will be rendered by the Chair of the Board of Trustees and
  provided to each party by either being mailed to the parties at their local addresses (or
  another address if a student has no local address) or emailed to the parties at the email
  addresses that the College has provided the students (or another email address a student
  has provided the College), ordinarily within thirty (30) days of receipt of the appeal. A
  copy of the appeal decision will be conveyed to the President, Faculty Hearing Board, Vice
  President for Academic Affairs, and Title IX Coordinator.

  The outcome of the appeal is final. All records will be forwarded to the Vice President for
  Academic Affairs with a copy to the Title IX Coordinator.

     Concerns about the Implementation of these Grievance Procedures

  The College has appointed a Title IX Coordinator at Union College, to oversee all aspects
  of the College’s Title IX compliance efforts. An individual who believes that any aspect of
  this Policy has not been properly followed should contact the Title IX Coordinator, Melissa
  Kelley, at kelleym2@union.edu (518-388-6865). Retaliation against any person who files
  a complaint is prohibited.




                                          75
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 77 of 88



     Integrity of Proceedings

  These procedures are entirely administrative in nature and are not considered legal
  proceedings. As there will be an official recording or transcription of the hearing, neither
  party may make an audio or video recording of the proceedings. No computers, cell phones,
  or other electronic means of communication are allowed to be used during the hearing by
  the complainant, respondent, Advisors, or a witnesses.

  At the discretion of the Faculty Hearing Board Chair, anyone disrupting the hearing may
  be removed.

     Records

  The Vice President for Academic Affairs will retain records of all reports and complaints,
  regardless of whether the matter is resolved by means of Title IX assessment, informal
  resolution or formal resolution. Further questions about record retention should be directed
  to the Vice President for Academic Affairs.




                                          76
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 78 of 88




                  APPENDIX C
       RESOLUTION OF A COMPLAINT AGAINST
                 AN EMPLOYEE




                                 77
    Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 79 of 88



       Appendix C: Resolution of a Complaint Against an Employee

As outlined in the Union College Sexual Misconduct Policy, an individual who wishes to make a
report of sexual misconduct or other prohibited conduct is encouraged to make a report directly to
the Title IX Coordinator or Campus Safety. Additionally, employees are encouraged to report such
conduct to their immediate supervisor or directly to Human Resources. In every instance under
this policy, the College, through the coordinated efforts of the Title IX Coordinator and the Title
IX Team (typically, the Director of Campus Safety and a designee from Human Resources), will
conduct an initial Title IX Assessment and will make an immediate assessment of imminent risk
to the individual or the campus community and respond accordingly.

The adjudication/resolution process is intended to be prompt, fair and impartial and will provide
for disciplinary action, as appropriate. This process should be read in conjunction with the
College's Sexual Misconduct Policy, which also prohibits retaliation. As set forth in the Union
College Sexual Misconduct Policy, sex discrimination and violence have no place at Union
College and will not be tolerated. Sex discrimination and violence by or against any Union
College community member violates the College's core values, including the College's
commitment to providing a safe community and equal opportunity to all. Sex and gender based
discrimination, harassment and violence is prohibited by Union College policy and can constitute
violations of state and/or federal law.

           Informal Resolution

       Informal Resolution is designed to assist the parties in reaching a mutually agreeable
       resolution. An individual wishing to employ an informal resolution of a complaint will
       meet with the Title IX Coordinator, Human Resources and/or other appropriate
       administrator who will explain the process and options available.

       The Title IX Coordinator, Human Resources or administrator may seek to resolve certain
       sexual misconduct complaints through an informal process involving both the complainant
       and accused. (For example, a complainant and respondent may agree with the title IX Team
       that education and training for the respondent are an appropriate and sufficient conclusion).
       If, based on the information provided about the incident, the Title IX Team believes such
       a resolution is possible and appropriate, they will speak with the complainant. If the
       complainant agrees, the team will then speak with the respondent. If both the
       complainant and respondent are satisfied with a proposed resolution and the offices
       believes the resolution satisfies the College’s obligation to provide a safe and
       nondiscriminatory environment for all, the resolution will be implemented, the
       disciplinary process will be concluded and the matter will be closed. If these efforts are
       unsuccessful, the disciplinary process will continue. Before starting these discussions,
       the Title IX Coordinator will notify the complainant and respondent that each has the
       right to end the informal process at any time. The College will not use informal
       resolution for cases involving allegations of sexual assault.




                                                78
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 80 of 88



  The Title IX Coordinator will maintain records including any forms, records of all
  reports, and conduct referred for informal resolution. Informal resolution will typically be
  completed within thirty (30) days of the initial report.

     Formal Resolution

  A person who has experienced an incident of sexual misconduct, including sexual
  harassment, sex/gender discrimination, sexual assault, relationship violence, stalking,
  sexual exploitation and any other sexual misconduct committed by a Union College
  employee, may file a complaint against the person responsible for that conduct. Complaints
  should be filed with the Title IX Coordinator:

                           Dr. Melissa Kelley, Title IX Coordinator
                                        (518) 388-6865
                                    kelleym2@union.edu
                                403E Reamer Campus Center

     1. Filing a Complaint
     The individual bringing the allegation is called the complainant. The complainant will
     be asked to submit three forms: the Complaint Form, Complainant’s Statement, and a
     Limited Disclosure/Non-Retaliation Acknowledgement to initiate the disciplinary
     complaint. The complainant’s forms should be signed, dated, and submitted to the Title
     IX Coordinator.

     There is no time limit for the submission of a complaint alleging sexual misconduct. A
     complaint may be filed at any time as long as the respondent remains employed at the
     College. Please note that the College only has jurisdiction over employees when they
     are employed.

     The College reserves the right to initiate resolution of a complaint immediately to
     protect the interests and safety of the College community.

     In instances where a complaint is received regarding a respondent no longer employed
     by Union College, guidance about filing an external complaint will be provided to the
     complainant.

         a. Complaint Form and Complainant’s Statement
         For a complainant to file a complaint against an employee, the complainant must
         submit the following two documents.

         The Complaint Form is a document that will contain basic information about the
         complaint made against the respondent, such as the time, date, location, and brief
         description of the allegations underlying the complaint. This Complaint Form must
         contain sufficient detail to permit a reasonable person to understand the allegations
         being brought forward and to be able to adequately respond. The respondent will
         be given access to the Complaint Form prior to filing a written response statement.


                                          79
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 81 of 88




        The Complainant’s Statement is a written statement detailing the allegations of the
        sexual misconduct. This statement is the opportunity for the complainant to
        describe the allegations against the respondent. The statement should communicate
        the complainant’s full account of the event and its context, as well as the
        complainant’s reflections. To facilitate the process, the complainant should follow
        these guidelines:

           •   Describe the event(s) in full detail. Relate in full the facts of the incident
               as you recall them. Take care to distinguish between what you saw, heard,
               or experienced first-hand from what you may have learned later from others.
           •   Describe the context. It is important for you to give your perception of the
               respondent’s conduct and the context in which the alleged incident
               occurred, including its location, and any witnesses to it.
           •   Reflect on the event(s). It is helpful for you to provide any conclusions you
               have drawn about the incident, stating clearly why you believe the
               respondent’s actions may have violated College policy or the Code of
               Conduct.

        The Complainant’s Statement should include the name of the respondent, the date
        and location of the alleged sexual misconduct and the details of the alleged
        misconduct. This statement should provide as much detail as possible about the
        facts surrounding the alleged sexual misconduct.

        A descriptive list of all sources of information (e.g., witnesses,
        correspondence, records, etc.) should be attached to the Complainant’s
        Statement. This list should include information which the complainant believes
        should be considered in deciding the outcome, along with a brief explanation of
        why this information would be relevant and helpful to the process. The sources
        and/or location of this supporting information should be identified. Complainants
        are advised to not attempt to obtain this information themselves. The Title IX
        Coordinator or assigned Investigator(s) will solicit any relevant statements or
        documents referenced through this process.

        The Complainant’s Statement is one of the most important documents to be
        considered in the sexual misconduct Complaint Process. Once submitted, the
        Complainant’s Statement may not be amended, but it may be supplemented through
        interviews with the title IX Coordinator, Investigator(s), or Human Resources. The
        statement must be prepared by the complainant.

        It is unacceptable for a complainant to submit a statement written by others,
        including parents, support persons, or attorneys. However, complainants are
        encouraged to share a draft of the statement with a support person who is well-
        positioned to discuss, among other matters, the statement’s style, organization,
        length, and clarity, while also anticipating questions it may raise for the fact-


                                         80
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 82 of 88



        finder. The complainant will be required to sign a statement verifying that he/she
        authored the Complainant’s Statement.

        The respondent will not be allowed to see the Complainant’s Statement until after
        the respondent has filed their statement in response to the original Complaint Form.
        Once the respondent has submitted their statement, they will be given a copy of the
        Complainant’s Statement. The complainant will also be given a copy of the
        Respondent’s Statement.

        b. Limited Disclosure/ Non-Retaliation Acknowledgment
        The complainant will be required to sign a Limited Disclosure/Non-Retaliation
        Acknowledgment, agreeing to limi t disclosure of or discussion of anything
        relating to the disciplinary complaint with anyone other than those involved
        with this process. The complainant will still be able to discuss the facts underlying
        the subject of the disciplinary complaint with attorneys, counselors, clergy,
        physicians, other therapeutic professionals and family. The complainant should
        refrain from discussing the complaint itself and/or the process with anyone
        affiliated with Union College. This is to preserve the integrity of the investigative
        process and also to prevent allegations of retaliation. Through this
        Acknowledgment, the complainant also agrees to refrain from any retaliatory
        conduct against the respondent or any witnesses in the matter, as addressed in the
        Union College Sexual Misconduct Policy and may be responsible for any
        retaliation by persons affiliated with the complainant (i.e. a friend or family
        member).

     2. Administrative Complaint
     Union College may independently initiate a disciplinary complaint against an
     e mployee under this policy pursuant to a complaint called an “Administrative
     Complaint.” In this type of complaint, the College will act as the complainant in
     the adjudication of a sexual misconduct complaint against an employee. Such
     complaints will proceed under the processes outlined in this policy and may result
     in disciplinary action.

     3. Responding To a Complaint
     The employee against whom the complaint is brought is called the respondent. The
     respondent shall be given written notification when a complaint has been filed against
     him or her.

        a. Initial Meeting/ Limited Disclosure/Non-Retaliation Acknowledgment
        Within five (5) days of receiving notice of the complaint, the respondent must
        meet with the Title IX Team.

        At this meeting, the Title IX Team will provide the respondent with a copy of the
        Complaint Form, discuss the nature of the Complaint, explain the rights and
        responsibilities of the respondent, explain the prohibition against retaliation,


                                         81
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 83 of 88



        explain the complaint process and give the respondent a copy of the relevant
        policies. Prior to reviewing the Complaint Form, the respondent will be required
        to sign a Limited Disclosure/Non-Retaliation Acknowledgment, agreeing to limit
        disclosure of or discussion of anything relating to the disciplinary complaint with
        anyone other than those involved with this process. Through this
        Acknowledgment, the respondent also agrees to refrain from any retaliatory
        conduct against the complainant or any witnesses in the matter, as addressed
        in the Union College Sexual Misconduct Policy and may be responsible for any
        retaliation by persons affiliated with the respondent (i.e. a friend or family
        member). Refusal/failure by the respondent to meet and cooperate with the Title
        IX Team or Investigator(s) regarding this matter or to sign the Limited
        Disclosure/Non-Retaliation Acknowledgment, as determined by the Vice
        President for Human Resources, may result in either or both: (1) an automatic
        suspension or separation of the respondent from the College and/or (2) the
        resolution of the complaint without input from the respondent.

        b. Pre-Fact-Finding Resolution of Complaint/Acceptance
        After meeting with the Title IX team and reviewing the Complaint Form, the
        respondent has the right to end the process by signing a document accepting
        responsibility for the conduct alleged in the Complaint Form. If the respondent
        accepts responsibility for the conduct alleged in the Complaint Form, the process
        would not proceed further. Instead, the matter would be referred to Human
        Resources or appropriate administrator to decide the appropriate disciplinary action
        against the respondent.

        Human Resources may take the respondent’s acceptance of responsibility into
        consideration in determining the appropriate response. H o w e v e r , o nce the
        respondent accepts responsibility, such acceptance cannot be withdrawn. A
        written finding of the acceptance of responsibility and the resulting disciplinary
        action will be issued by Human Resources, which will become part of the
        respondent’s personnel records. If the respondent does not wish to participate in
        this resolution process, then he/she will need to prepare a Respondent’s
        Statement as noted below. The respondent must decide whether he/she would
        like to utilize this resolution process before expiration of the seven (7) days for
        submitting the Respondent’s Statement.

        c. Respondent’s Statement
        The respondent will be asked to provide a written response to the information
        contained in the Complaint Form. The Respondent’s Statement must be submitted
        to the Title IX Coordinator within seven (7) days after the meeting between the
        respondent and Title IX team. The Respondent’s Statement should contain the
        respondent’s full recollection of the alleged incident. This statement is the
        respondent’s opportunity to respond to the allegations made by the complainant.
        The statement should communicate the respondent’s recollection of the event and
        its context, as well as the respondent’s reflections by following these guidelines:



                                         82
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 84 of 88



             •   Describe the event(s) in full detail. Relate in full the facts of the incident
                 as you recall them. Take care to distinguish between what you saw, heard,
                 or experienced first-hand from what you may have learned later from others.
             •   Describe the context. It is important for you to give your perception of the
                 conduct and the context in which the alleged incident occurred, including
                 its location, and any witnesses to it.
             •   Reflect on the event(s). It is helpful for you to provide any conclusions you
                 have drawn about the incident, stating clearly why you believe your actions
                 have not violated College policy or the Code of Conduct.

         A descriptive list of all sources of information (e.g., witnesses,
         correspondence, records, etc.) should be attached to the Respondent’s Statement.
         That list should include information which the respondent believes should be
         considered in deciding the outcome, along with a brief explanation of why this
         information would be relevant and helpful to the process. The sources and/or
         location of this supporting information should be identified. Respondents are
         advised to not attempt to obtain the information themselves. The College will
         solicit relevant statements or documents referenced through this process.

         The Respondent’s Statement will be one of the most important documents to
         be considered in the Process. Once submitted, the Respondent’s Statement may
         not be amended, but it may be supplemented through interviews with the
         Investigator(s) or Title IX Team. The statement must be prepared by the
         respondent. It is unacceptable for a respondent to submit a statement written by
         others, including parents, support persons, or attorneys. However, the respondent
         is encouraged to share a draft of the statement with a support person who is
         well positioned to discuss, among other matters, the statement’s style,
         organization, length, and clarity, while also anticipating questions it may raise for
         the fact-finder. The respondent will be required to sign a statement verifying
         that they authored the Respondent’s Statement. Once the respondent has
         submitted their statement, the respondent will be given a copy of the
         Complainant’s Statement. The complainant will also be given a copy of the
         Respondent’s Statement.

     Fact Finding Investigation

  After both parties have submitted their statements, the Title IX team may choose
  to initiate a Fact-Finding Investigation, utilizing the College’s neutral investigators. It is
  at the discretion of the Title IX team to initiate such process.

  Complainant and Respondent (and their Advisors) in an investigation will have access to
  any investigative reports, witness accounts, or other documents produced during an
  investigation. The Title IX Coordinator and/or Human Resources designee may redact
  information that is irrelevant, more prejudicial than probative, or immaterial. They may
  also redact statements of personal opinion, rather than direct observations or reasonable


                                           83
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 85 of 88



  inferences from the facts, and statements as to general reputation for any character trait,
  including honesty. Neither the Complainant nor the Respondent shall have the right to
  review redactions from the Investigative Report.

     Resolution of Formal Complaint

     After completion of the fact-finding investigation, both the Complainant and
     Respondent will be provided the opportunity to review the final investigative report.
     This document review will take place within the Title IX Coordinator’s Office – the
     documents and any evidence, either originals or copies, will not permitted to leave the
     office. The Complainant and the Respondent may bring their Advisor to this review.

     Any requested changes or concerns must be submitted in writing to the Title IX
     Coordinator by the respective parties within two (2) days of reviewing the document(s).
     The Title IX Coordinator will notify both parties should there be any changes within
     two (2) days of receipt of written notification from either party. The Title IX
     Coordinator will provide a copy of the final investigative report to the Title IX Team.

     The Title IX Team will evaluate the results of the investigation and make a decision
     based upon the preponderance of evidence standard. The Title IX Team is tasked with
     determining a finding of Responsible or Not Responsible. This finding is based on the
     Respondent and Complainant Statements, witness accounts, any evidence or materials
     presented and the investigative report. Additionally, the Title IX Team, in making its
     finding, has the right to speak with the Investigators. If a finding of Responsible is
     determined, the Title IX Team will determine appropriate disciplinary measures. The
     Title IX Team will meet with the complainant and respondent separately to share the
     determination of responsibility.

  Upon a finding of proscribed conduct, disciplinary measures, including but not limited to
  those listed below, may be imposed. The Title IX Team will determine appropriate
  disciplinary measures in consultation with Human Resources.

         • Educational Programs
         Requirement that the respondent take part in a required educational program on or
         off campus. The Title IX Team may require respondent to participate in an online
         educational program that addresses particular issues.

         • Suspension/Separation
         Permanent or temporary separation from the College.

         • Interim Restrictions
         Imposition on an interim basis of any restrictions.

         • Loss of Privileges
         Denial of specified privileges for a designated period of time.



                                          84
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 86 of 88



         • Physical Restrictions
         A directive given to the respondent that does not permit him/her/them to be
         in specified locations on College Premises.

  More than one of the sanctions listed above may be imposed for any single violation.

     Outcome Letter

  The outcome of the resolution will be final and communicated to the complainant and
  respondent in writing, usually within seven (7) days from the date the assessment is
  concluded. The notification of each party should occur at or near the same time.

  Both parties have the right to be informed of the findings of fact, decision, rationale for
  the decision, and sanction (if any), in accordance with applicable law.

  The imposition of disciplinary measures will take effect immediately and will not be
  stayed pending the resolution of the appeal.

     Appeals

  Both the complainant and respondent are entitled to appeal the decision issued through the
  Sexual Misconduct Adjudication Process. The complainant and respondent are both
  entitled to only one appeal. The person filing the appeal is called the appellant. An appeal
  must be filed, in writing, and provided to the Title IX Coordinator using the Notice of
  Appeal form within seven (7) days of the notice of decision. The Notice of Appeal form
  can be obtained by emailing: kelleym2@union.edu or it may be accessed from
  http://www.union.edu/titleix.

  The Notice of Appeal should be submitted to:

                                    Dr. Melissa Kelley
                                   Title IX Coordinator
                                       Reamer 403E
                                   Kelleym2@union.edu

  The point of an appeal is not to provide complainant and/or respondent with a new
  adjudication process nor is it intended to provide complainant and/or respondent with the
  opportunity to simply declare that the decision was wrong. The complainant and
  respondent may appeal the decision based only upon the grounds outlined below with
  respect to the each of the violation(s) found to have occurred. Appeals are considered by
  the appropriate Vice President or Senior Staff Member in consultation with the Title IX
  Coordinator. The imposition of sanctions remain in effect during the period of the appeal
  proceedings. The opposing party will be notified that an appeal has been filed and will
  receive a copy of the Notice of Appeal. The opposing party has two (2) days to respond to
  the appeal in writing. This response should be submitted to the Title IX Coordinator and
  will be reviewed by the appellate officer. In some situations, both the complainant and the


                                          85
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 87 of 88



  respondent may file an appeal. In this situation, the appellant officer will consider and
  review both appeals together.

  In considering the appeal, the appellate officer will be given the Notice of Appeal form,
  any and all documents including but not limited to the statements from the complainant
  and respondent, the investigative report, and any other documentation provided to the Title
  IX Team at the time they made their decision. The appellate officer will receive the
  outcome letter as well as the sanction and rationale. Additionally, the appellate officer will
  receive any response received from the opposing party by the Title IX Coordinator within
  the allotted two (2) day timeframe. The appellant officer may consult with the Title IX
  Team.

  Appeals shall be submitted based on the one’s ability to demonstrate that one or more of
  the grounds listed below for appeal are meritorious:

        Procedural Error: The Appellant alleges that there was a deviation or change from
         the procedures outlined in the Sexual Misconduct Adjudication Process and that
         deviation had an adverse impact on the outcome of the complaint against the
         appellant. If the appellate officer determines that there was a procedural error which
         would have altered the outcome of the case, the appeal will be submitted to the
         original decision making body for a determination regarding the impact of the
         procedural error on the outcome of the complaint.
        New Information: The Appellant alleges that, subsequent to the issuing of the
         decision, new information became available which would have impacted the
         outcome of the disciplinary complaint. The Appellant must: (i) present the new
         information; (ii) show why it was unavailable prior to the decision; and (iii) show
         that the new information would have altered the outcome of the complaint. If the
         appellate officer determines that there is new information that meets these three (3)
         requirements, the appeal will be submitted to the original administrative team for
         review in light of new information. An additional investigation of the new
         information can be requested.
        Severity of The Disciplinary Action: The Appellant alleges that the disciplinary
         action issued by Human Resources is unduly harsh or lenient. If the appellate
         officer determines that that disciplinary action was unduly harsh or lenient, it will
         remand the matter to the appropriate administrator for reconsideration. The
         decision of the Vice President of Human Resources after reconsideration is final.

  The foregoing are the only grounds for appeal.

  The appeals process will usually be completed within fifteen (15) days of filing the Notice
  of Appeal. In the event that the appeals process exceeds the fifteen (15) day time frame,
  the Title IX Coordinator will advise all parties in writing of the delay and offer an
  explanation.




                                           86
Case 1:19-cv-00284-GLS-CFH Document 23-2 Filed 05/06/19 Page 88 of 88



  A written decision will be rendered by the appropriate Vice President or designee and
  will be provided to each party. The outcome of the appeal is final.

     Concerns about the Implementation of these Grievance Procedures

  The College has appointed a Title IX Coordinator, Melissa Kelley, to oversee all aspects
  of the College’s Title IX compliance efforts. An individual who believes that any aspect of
  this policy has not been properly followed should contact the Title IX Coordinator at (518-
  388-6865 or kelleym2@union.edu). Retaliation against any person who files a complaint
  of alleged discrimination is prohibited.

     Integrity of Proceedings

  These procedures are entirely administrative in nature and are not considered legal
  proceedings.
     Records

  The Title IX Coordinator and Human Resources will retain records of all reports and
  complaints, regardless of whether the matter is resolved by means of Title IX assessment,
  informal, or formal resolution.

  Affirmative findings of responsibility in matters resolved through formal resolution are
  part of an employee’s personnel file. Further questions about record retention should be
  directed to the Human Resources Office.




                                          87
